 

Exhibit 10.22

LEASE

THIS LEASE (this “Lease”) is made as of March 20, 2015, by and between

“Landlord”

MEPT 200 WEST MADISON LLC, a Delaware limited liability company

and

“Tenant”

MATTERSIGHT CORPORATION, a Delaware corporation

TABLE OF CONTENTS

 

SECTION 1: DEFINITIONS

 

1

Access Laws

 

1

Additional Rent

 

1

Base Rent

 

1

Brokers

 

1

Building

 

1

Business Day

 

1

Claims

 

1

Commencement Date

 

1

Estimated Operating Costs Allocable to the Premises

 

1

Events of Default

 

1

Governmental Agency

 

1

Governmental Requirements

 

1

Green Agency Rating

 

1

Hazardous Substance(s)

 

2

Holidays

 

2

Land

 

2

Landlord

 

2

Landlord’s Agents

 

2

Lease Memorandum

 

2

Lease Security Deposit

 

2

Lease Term

 

2

Lender

 

2

Manager

 

2

Manager’s Address

 

2

Operating Costs

 

2

Operating Costs Allocable to the Premises

 

2

Permitted Use

 

2

Plans and Specifications

 

2

Possession Date

 

2

Prepaid Rent

 

2

Premises

 

2

Prime Rate

 

2

Property Taxes

 

2

Punch List Work

 

3

Restrictions

 

3

Substantial Completion

 

3

Telecommunication Facilities

 

3

Telecommunication Services

 

3

Tenant

 

3

Tenant Alterations

 

3

Tenant Improvement Allowance

 

3

Tenant Improvements

 

3

Tenant’s Agents

 

3

i

--------------------------------------------------------------------------------

 

Tenant’s Pro Rata Share 

 

3

Year

 

3

 

 

 

SECTION 2: PREMISES AND TERM

 

3

2.1.

 

Lease of Premises

 

3

2.2.

 

Lease Term

 

3

2.3.

 

Condition of Premises

 

4

2.4.

 

Intentionally omitted

 

4

2.5.

 

Tenant Improvements

 

4

2.6.

 

Lease Memorandum

 

4

2.7.

 

Use and Conduct of Business

 

4

2.8.

 

Compliance with Governmental Requirements and Rules and Regulations

 

5

2.9.

 

Relocation

 

5

 

 

 

SECTION 3: BASE RENT, ADDITIONAL RENT AND OTHER SUMS PAYABLE UNDER LEASE

 

5

3.1.

 

Payment of Rental

 

5

3.2.

 

Base Rent

 

5

3.3.

 

Lease Security Provisions

 

5

3.4.

 

Additional Rent

 

7

3.5.

 

Utilities

 

10

3.6.

 

Holdover

 

11

3.7.

 

Late Charge

 

11

3.8.

 

Default Rate

 

11

 

 

 

SECTION 4: MANAGEMENT AND LEASING PROVISIONS

 

11

4.1.

 

Maintenance and Repair by Landlord

 

11

4.2.

 

Maintenance and Repair by Tenant

 

11

4.3.

 

Common Areas/Security

 

12

4.4.

 

Tenant Alterations

 

13

4.5.

 

Tenant’s Work Performance

 

13

4.6.

 

Surrender of Possession

 

14

4.7.

 

Removal of Property

 

14

4.8.

 

Access

 

14

4.9.

 

Damage or Destruction

 

15

4.10.

 

Condemnation

 

15

4.11.

 

Parking

 

16

4.12.

 

Indemnification

 

16

4.13.

 

Tenant Insurance

 

16

4.14.

 

Landlord’s Insurance

 

17

4.15.

 

Waiver of Subrogation

 

17

4.16.

 

Assignment and Subletting by Tenant

 

18

4.17.

 

Assignment by Landlord

 

19

4.18.

 

Estoppel Certificates and Financial Statements

 

19

4.19.

 

Modification for Lender

 

20

4.20.

 

Hazardous Substances

 

20

4.21.

 

Access Laws

 

20

4.22.

 

Quiet Enjoyment

 

21

4.23.

 

Signs

 

21

4.24.

 

Subordination

 

21

4.25.

 

Brokers

 

22

4.26.

 

Limitation on Recourse

 

22

4.27.

 

Construction Liens

 

22

4.28.

 

Personal Property Taxes

 

22

 

 

 

SECTION 5: DEFAULT AND REMEDIES

 

22

5.1.

 

Events of Default

 

22

5.2.

 

Remedies

 

23

5.3.

 

Right to Perform

 

24

5.4.

 

Landlord’s Default

 

24

ii

--------------------------------------------------------------------------------

 

 

 

 

SECTION 6: MISCELLANEOUS  PROVISIONS

 

25

6.1.

 

Notices

 

25

6.2.

 

Attorney’s Fees and Expenses

 

25

6.3.

 

No Accord and Satisfaction

 

25

6.4.

 

Successors; Joint and Several Liability

 

25

6.5.

 

Choice of Law

 

25

6.6.

 

No Waiver of Remedies

 

25

6.7.

 

Offer to Lease

 

26

6.8.

 

Force Majeure

 

26

6.9.

 

Landlord’s Consent

 

26

6.10.

 

Severability; Captions

 

26

6.11.

 

Interpretation

 

26

6.12.

 

Incorporation of Prior Agreement; Amendments

 

26

6.13.

 

Authority

 

26

6.14.

 

Time of Essence

 

26

6.15.

 

Survival of Obligations

 

26

6.16.

 

Consent to Service

 

26

6.17.

 

Landlord’s Authorized Agents

 

26

6.18.

 

Waiver of Jury Trial

 

27

6.19.

 

Tenant Certification

 

27

6.20.

 

Addenda

 

27

LIST OF EXHIBITS

 

Rider

 

 

 

 

Exhibit A

 

Drawing Showing Location of the Premises

 

1

Exhibit B

 

Tenant’s Work

 

1

Exhibit C

 

Form of Lease Memorandum

 

1

Exhibit D

 

Rules and Regulations

 

1

Exhibit E

 

Letter of Credit Criteria

 

1

Exhibit F

 

Janitorial Specifications

 

1

Exhibit G

 

Approved Form of Letter of Credit

 

2

 

 

 

iii

--------------------------------------------------------------------------------

 

SECTION 1:  DEFINITIONS

Access Laws:  The Americans With Disabilities Act of 1990 (including the
Americans with Disabilities Act Accessibility Guidelines for Building and
Facilities) and all other Governmental Requirements relating to the foregoing.

Additional Rent:  Defined in Section 3.4.

Base Rent:  The monthly amount of Base Rent and the portion of the Lease Term
during which such monthly amount of Base Rent is payable shall be determined
from the following table.  For convenience and ease of reference, the annual
rental rate for the computation of Base Rent and the annual Base Rent are also
set forth in tabular form with the annual Base Rent equaling the monthly Base
Rent installment multiplied by twelve.  In the case of any conflict or
inconsistency between the Monthly Base Rent installment and the other
illustrative figures set forth in tabular form or in any computations utilizing
such figures, the monthly Base Rent installment so specified shall be
controlling and conclusive.

 

Applicable Portion of Lease Term

Rate Per Rentable

Sq. Ft./ Annum

Annual

Base Rent

Monthly Base

Rent Installment

(Annual ÷ 12)

Beginning

Ending

Commencement Date

7/31/16

$21.00

$462,357.00

$38,529.75

8/1/16

7/31/17

$21.52

$473,915.88

$39,492.99

8/1/17

7/31/18

$22.06

$485,763.84

$40,480.32

8/1/18

7/31/19

$22.61

$497,907.84

$41,492.32

8/1/19

7/31/20

$23.18

$510,355.56

$42,529.63

8/1/20

7/31/21

$23.76

$523,114.44

$43,592.87

8/1/21

7/31/22

$24.35

$536,192.28

$44,682.69

Notwithstanding the foregoing, all Base Rent and Additional Rent shall be abated
pursuant to Paragraph 1 of the Rider.

Brokers:  Tenant was represented in this transaction by Jones Lang LaSalle
Midwest LLC, a licensed real estate broker (“Tenant’s Broker”).  Landlord was
represented in this transaction by Transwestern Commercial Services Illinois,
L.L.C., a licensed real estate broker (“Landlord’s Broker”).

Building:  The building located on the Land at 200 West Madison Street, Chicago,
Illinois and containing approximately 928,040 rentable square feet.

Business Day:  Calendar days, except for Saturdays and Sundays and holidays when
banks are closed in Washington, D.C.

Claims:  An individual and collective reference to any and all claims, demands,
damages, injuries, losses, liens, liabilities, penalties, fines, lawsuits,
actions, other proceedings and expenses (including attorneys’ fees and expenses
incurred in connection with the proceeding whether at trial or on appeal).

Commencement Date:  The earlier of (i) August 1, 2015 or (ii) the date that
Tenant first occupies all or a portion of the Premises for the conduct of
business therein.

Estimated Operating Costs Allocable to the Premises:  Defined in Section 3.4.6.

Events of Default:  One or more of those events or states of facts defined in
Section 5.1.

Governmental Agency:  The United States of America, the state in which the Land
is located, any county, city, district, municipality or other governmental
subdivision, court or agency or quasi-governmental agency having jurisdiction
over the Land and any board, agency or authority associated with any such
governmental entity, including the fire department having jurisdiction over the
Land.

Governmental Requirements:  Any and all statutes, ordinances, codes, laws,
rules, regulations, orders and directives of any Governmental Agency as now or
later amended.

Green Agency Rating:  Any one or more of the following ratings, as same may be
in effect or amended or supplemented from time to time:  The U.S. EPA’s Energy
Star® rating and/or Design to Earn Energy Star, the Green Building Initiative’s
Green Globes™ for Continued Improvement of Existing Buildings (Green
Globes™-CIEB), the U.S. Green Building Council’s Leadership in Energy and
Environmental Design (LEED) rating system, LEED EBOM (existing buildings
operations and maintenance) and any applicable substitute third party or
government mandated rating system, as the same may be in effect or amended or
supplemented from time to time.

1

--------------------------------------------------------------------------------

 

Hazardous Substance(s):  Asbestos, PCBs, petroleum or petroleum-based chemicals
or substances, urea formaldehyde or any chemical, material, element, compound,
solution, mixture, substance or other matter of any kind whatsoever which is now
or later defined, classified, listed, designated or regulated as hazardous,
toxic or radioactive by any Governmental Agency.

Holidays:  New Year’s Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day and Christmas Day.

Land:  The land upon which the Building is located in Cook County, Illinois.

Landlord:  The entity named on the first page of this Lease, or its successors
and assigns as provided in Section 4.17 (“Assignment by Landlord”).

Landlord’s Agents:  The trustee of and consultants and advisors to the Landlord
and employees of the foregoing.

Lease Memorandum:  Defined in Section 2.6.

Lease Security Deposit:  The letter of credit delivered by Tenant to Landlord as
described in Section 3.3 (“Lease Security Provisions”).

Lease Term:  Commencing on the Commencement Date and ending on July 31, 2022.

Lender:  Defined in Section 5.4 (“Landlord’s Default”).

Manager:  Transwestern Commercial Services Illinois, L.L.C., or its replacement
as specified by written notice from Landlord to Tenant.

Manager’s Address:  200 West Madison Street, Suite 1130, Chicago, Illinois
60606, which address may be changed by written notice from Landlord to Tenant.

Operating Costs:  Defined in Section 3.4.6.

Operating Costs Allocable to the Premises:  Defined in Section 3.4.6.

Permitted Use:  General business office uses including providing full service
office space to third parties in accordance with Section 4.16.9 below, so long
as such use is consistent with Governmental Requirements and with first-class
buildings of the same or similar use as the Building located in the metropolitan
area in which the Building is located.

Plans and Specifications:  Those certain plans and specifications for the Tenant
Improvements to be prepared by Tenant and approved by Landlord pursuant to
Exhibit B.  

Possession Date:  The date of this Lease.  

Prepaid Rent:  $64,968.50 to be applied toward Base Rent and Additional Rent for
the eighth (8th) full calendar month of the Lease Term.

Premises:  The portion of the 31st floor of the Building designated as
Suite 3100, depicted on the plan attached as Exhibit A and agreed by Landlord
and Tenant for all purposes under this Lease to consist of approximately 22,017
rentable square feet.  The number of rentable square feet shall be final,
conclusive and controlling.

Prime Rate:  Defined in Section 3.8 (“Default Rate”).

Property Taxes:  (a) Any form of ad valorem real or personal property tax or
assessment imposed by any Governmental Agency on the Land, Building, related
improvements or any personal property owned by Landlord and located in the
common areas of the Building or otherwise used to maintain the Building and its
common areas; (b) any other form of tax or assessment, license fee, license tax,
tax or excise on rent or any other levy, charge, expense or imposition made or
required by any Governmental Agency on any interest of Landlord in such Land,
Building, related improvements or personal property; (c) any fee for services
charged by any Governmental Agency for any services such as fire protection,
street, sidewalk and road maintenance, refuse collection, school systems or
other services provided or formerly provided to property owners and residents
within the general area of the Land; (d) any governmental impositions allocable
to or measured by the area of any or all of such Land, Building, related
improvements or personal property or the amount of any base rent, additional
rent or other sums payable under any lease for any or all of such Land,
Building,

2

--------------------------------------------------------------------------------

 

related improvements or personal property; (e) any gross receipts or other
excise tax allocable to, measured by or a function of any one or more of the
matters referred to in clause (d); (f) any impositions by any Governmental
Agency on any transaction evidenced by a lease of any or all of such Land,
Building, related improvements or personal property or charge with respect to
any document to which Landlord is a party creating or transferring an interest
or an estate in any or all of such Land, Building, related improvements or
personal property; and (g) any increase in any of the foregoing based upon
construction of improvements or change of ownership of any or all of such Land,
Building, related improvements or personal property.  Property Taxes shall not
include taxes on Landlord’s net income, license, franchise, gift, transfer,
excise, capital stock, estate, succession or inheritance taxes or penalties or
interest on the late payment of Property Taxes.  In the event that Landlord
obtains a refund of Property Taxes paid by Landlord, then Landlord shall refund
to Tenant Tenant’s Pro Rata Share of such refund (after deducting expenses and
reasonable attorney fees incurred in obtaining the refund), and if this Lease
shall have terminated, Landlord shall send such refund to Tenant’s last known
address.  

Punch List Work:  Minor items of repair, correction, adjustment or completion as
such phrase is commonly understood in the construction industry in the
metropolitan area in which the Land is located.

Restrictions:  Any covenants, conditions and restrictions applicable to the Land
which have been disclosed to Tenant.

Substantial Completion:  The date that the Tenant Improvements have been
completed substantially in accordance with Exhibit B, subject to Punch List
Work.

Telecommunication Facilities:  Equipment, facilities, apparatus and other
materials utilized for the purpose of electronic telecommunication, including
cable, switches, wires, conduit, sleeves and distributed antenna systems.

Telecommunication Services:  Services associated with electronic
telecommunications, whether in a wired or wireless mode.  Basic voice telephone
services are included within this definition.

Tenant:  The person or entity(ies) named on the first page of this Lease.

Tenant Alterations:  Defined in Section 4.4.

Tenant Improvement Allowance:  The maximum amount to be provided by Landlord for
the cost of Tenant Improvements as set forth in Exhibit B.  

Tenant Improvements:  Those alterations or improvements to the Premises as
appear and are depicted in the Plans and Specifications.  

Tenant’s Agents:  Any and all officers, partners, contractors, subcontractors,
consultants, licensees, agents, concessionaires, subtenants, servants,
employees, customers, guests, invitees or visitors of Tenant.

Tenant’s Pro Rata Share: 2.372% based upon the ratio of 22,017 rentable square
feet in the Premises to 928,040 rentable square feet in the Building, which
shall be final, conclusive and controlling during the Lease Term for all
purposes, subject however, to adjustment to reflect any changes in the floor
area of the Premises or the Building provided that such changes are not caused
solely by a re-measurement of the Premises or Building by Landlord.

Year:  A calendar year commencing January 1 and ending December 31 or that
portion of the calendar year within the Lease Term.

SECTION 2:  PREMISES AND TERM

2.1 Lease of Premises.  Landlord leases the Premises to Tenant, and Tenant
leases the Premises from Landlord, upon the terms and conditions set forth in
this Lease; provided, that any space within the walls of the Premises or above
the ceiling of the Premises used for shafts, pipes, conduits, ducts, electrical
or other utilities or Building facilities, as well as access thereto through the
Premises for the purposes of installation, operation, maintenance, inspection,
repair and replacement are reserved to Landlord and are excluded from the
Premises.

2.2 Lease Term.  The Lease Term shall be for the period stated in the definition
of that term, unless earlier terminated as provided in this Lease, provided,
however, Landlord shall deliver possession of the Premises to Tenant on the
Possession Date, and from and after such date, Tenant shall have the right to
enter the Premises to construct the Tenant Improvements and shall be subject to
all of the terms and conditions of this Lease except that Tenant shall not be
obligated to pay Base Rent or Additional Rent until the Commencement Date
(subject to abatement pursuant to Paragraph 1 of the Rider).  Landlord
acknowledges that the installation of Tenant’s furniture, trade fixtures and
equipment in the Premises may occur prior to the Commencement Date.

3

--------------------------------------------------------------------------------

 

2.3 Condition of Premises.  Tenant expressly acknowledges that it has inspected
the Premises, knows the condition thereof and that it is leasing the Premises in
their present “as is” condition, except that prior to the Commencement Date,
Landlord agrees at its expense to repair and/or replace all missing window
blinds in the Premises.  Except for such window blinds, Landlord shall not be
required to rework, remodel or recondition the Premises in any manner whatsoever
for Tenant’s use and occupancy thereof.  No warranties or representations are
made or have been made by Landlord or its agents and representatives that are
not expressly set forth herein.

2.4 Intentionally omitted.  

2.5 Tenant Improvements.  Tenant shall complete the construction of the Tenant
Improvements pursuant to the provisions of Exhibit B.  All Tenant Improvements,
regardless of which party constructed or paid for them, shall become the
property of Landlord and shall remain upon and be surrendered with the Premises
upon the expiration or earlier termination of this Lease except as otherwise
provided herein.

2.6 Lease Memorandum.  At Landlord’s election and request after the Commencement
Date, Tenant shall execute a Lease Memorandum in the form attached hereto as
Exhibit C.  In no event shall the Lease Memorandum be recorded.  

2.7 Use and Conduct of Business.

2.7.1 The Premises are to be used only for the Permitted Use, and for no other
business or purpose without the prior consent of Landlord.  Landlord represents
and warrants that to Landlord’s actual knowledge, there are no Governmental
Requirements or Restrictions applicable to the Premises which would prohibit or
materially interfere with Tenant’s use of the Premises for the Permitted
Use.  Landlord makes no representation or warranty as to the suitability of the
Premises for Tenant’s intended use.  Tenant shall, at its own cost and expense,
obtain and maintain any and all licenses, permits, and approvals necessary or
appropriate for its use, occupation and operation of the Premises for the
Permitted Use.  Tenant’s inability to obtain or maintain any such license,
permit or approval necessary or appropriate for its use, occupation or operation
of the Premises shall not relieve it of its obligations under this Lease,
including the obligation to pay Base Rent and Additional Rent.  

2.7.2 No act shall be done in or about the Premises that is unlawful or that
will increase the existing rate of insurance on any or all of the Land or
Building.  Tenant shall not commit or allow to be committed or exist:  (a) any
waste upon the Premises; (b) any public or private nuisance; or (c) any act or
condition which disturbs the quiet enjoyment of any other tenant in the
Building, violates any of Landlord’s contracts affecting any or all of the Land
or Building of which Tenant has been given notice (provided that such contracts
do not prohibit or materially interfere with the Permitted Use of the Premises),
or creates or contributes to any work stoppage, strike, picketing, labor
disruption or dispute, interferes in any material respect with the business of
Landlord or any other tenant in the Building or with the rights or privileges of
any contractors, subcontractors, licensees, agents, concessionaires, subtenants,
servants, employees, customers, guests, invitees or visitors or any other
persons lawfully in and upon the Land or Building.  

2.7.3 Tenant shall not, without the prior consent of Landlord, use any
apparatus, machinery, device or equipment in or about the Premises which will
cause any substantial noise or vibration or, except for Supplemental Utilities
Equipment under Section 3.5.4,  any increase in the normal consumption level of
electric power.  If any of Tenant’s apparatus, machinery, devices or equipment
should disturb the quiet enjoyment of any other tenant in the Building, then
Tenant shall provide, at its sole cost and expense, adequate insulation or take
other such action, including removing such apparatus, machinery, devices or
equipment, as may be necessary to eliminate the disturbance.  No food or
beverage dispensing machines shall be installed by Tenant in the Premises
without the prior written consent of Landlord, other than coffee makers,
microwave ovens, toasters, toaster ovens, refrigerators and vending machines for
the exclusive use of Tenant and its employees and invitees.

2.7.4 Tenant acknowledges that the Building is certified under a Green Agency
Rating and is or may be operated pursuant to Landlord’s sustainable building
practices, as the same may be in effect or modified from time to time
(“Landlord’s Sustainability Practices”).  Landlord’s Sustainability Practices
address, without limitation, whole-building operations and maintenance issues
including chemical use; indoor air quality; energy efficiency; water efficiency;
recycling programs; exterior maintenance programs; and systems upgrades to meet
green building energy, water, indoor air quality and lighting performance
standards.  Tenant shall use commercially reasonable efforts to conform to and
comply with Landlord’s Sustainability Practices which are specified in writing
to Tenant (and Tenant acknowledges that Landlord may incorporate into its
sustainability practices any and all practices which it is required to adopt or
implement in order to maintain a Green Agency Rating for the Building) provided
that (i) such compliance does not impose material out-of-pocket costs on Tenant,
(ii) Tenant shall not be required to replace any fixtures (such as lighting
fixtures), equipment or machinery then existing in the Premises, and (iii) such
compliance measures do not materially and adversely affect Tenant’s use and
enjoyment of the Premises for the Permitted Use.  Further, notwithstanding
anything to the contrary contained herein or elsewhere in this Lease, Landlord
agrees that it shall not withhold consent to any Tenant Improvements (including,
without limitation, Tenant’s supplemental HVAC system as set forth in
Section 3.5.4 below) or Tenant Alterations which require Landlord’s

4

--------------------------------------------------------------------------------

 

consent hereunder because such Tenant Improvements or Tenant Alterations do not
comply with Landlord’s Sustainability Practices, provided, however, Landlord may
withhold consent if such Tenant Improvement or Tenant Alteration may cause the
loss of the existing or any subsequent Green Agency Rating for the Building, and
in no event shall Tenant do or permit anything to be done in the Premises may
cause the loss of the existing or any subsequent Green Agency Rating for the
Building.  Except as set forth in the immediately two (2) preceding sentences,
Tenant’s failure to conform to or comply with Landlord’s Sustainability
Practices shall not constitute an Event of Default under this Lease, shall not
entitle Landlord to exercise any rights or remedies set forth in the Lease, and
shall not result in the forfeiture or recapture of any rent abatement or any
other concessions, rights, options or privileges provided or granted by Landlord
to Tenant in this Lease.  Landlord and Tenant agree that if Landlord determines
that Tenant has violated or failed to conform to or comply with Landlord’s
Sustainability Practices, Landlord shall send Tenant a written notice which
describes specifically such failure or violation, and the parties shall
cooperate in good faith to remedy the same.  Nothing contained herein shall
require Tenant to obtain LEED for Commercial Interiors certification or any
other Green Agency Rating in connection with the Tenant Improvements so long as
the installation of the Tenant Improvements does not cause Landlord to lose the
Green Agency Rating for the Building.  Further, in the event that Landlord has
approved Tenant’s plans and specifications for the Tenant Improvements or any
Tenant Alterations and Tenant constructs the same in accordance with the
approved plans and specifications, then Landlord shall have no grounds to claim
a violation of Tenant’s obligations under this paragraph.

2.7.5 Tenant covenants and agrees, at its sole cost and expense, (a) to comply
with all Governmental Requirements regarding the collection, sorting,
separation, and recycling of garbage, trash, rubbish and other refuse
(collectively, “trash”); (b) to comply with all Governmental Requirements
applicable to recycling; (c) to sort and separate its trash and recycling into
such categories as are provided by Governmental Requirements; (d) that each
separately sorted category of trash and recycling shall be placed in separate
receptacles located in the Premises as directed by Landlord; (e) that Landlord
reserves the right to refuse to collect or accept from Tenant any waste that is
not separated and sorted as required by Governmental Requirements, and to
require Tenant to arrange for such collection at Tenant’s sole cost and expense,
utilizing a contractor reasonably satisfactory to Landlord; and (f) that Tenant
shall pay all costs, expenses, fines, penalties or damages that may be imposed
by a Governmental Agency on Landlord or Tenant by reason of Tenant’s failure to
comply with the provisions of this paragraph.  Nothing contained herein shall
require Tenant to transport typical office trash and garbage outside of the
Premises, but Tenant shall be responsible for the removal of construction debris
and other refuse that is not generated by normal business office operations.

2.8 Compliance with Governmental Requirements and Rules and Regulations.  Tenant
shall comply with all Governmental Requirements and Restrictions relating to its
use, occupancy and operation of the Premises and shall observe such reasonable,
non-discriminatory rules and regulations as may be adopted and published by
Landlord from time to time for the safety, care and cleanliness of the Premises
and the Building, and for the preservation of good order in the Building and for
the administration and management of the Building(the “Rules and Regulations”),
provided such Rules and Regulations shall not materially and adversely affect
Tenant’s rights under this Lease.  Current Rules and Regulations are attached to
this Lease as Exhibit D.  

2.9 Relocation.  [Intentionally omitted]  

SECTION 3:  BASE RENT, ADDITIONAL RENT AND OTHER SUMS PAYABLE UNDER LEASE

3.1 Payment of Rental.  Tenant agrees to pay Base Rent, Additional Rent and any
other sum due under this Lease  (“Rent”) to Landlord without demand, deduction,
credit, adjustment or offset (except as specifically provided herein), of any
kind or nature, in lawful money of the United States when due under this Lease,
at the offices of Manager at Manager’s Address, or to such other party or at
such other place as Landlord may from time to time designate in writing.

3.2 Base Rent.  On execution of this Lease by Tenant, Tenant shall pay to
Landlord the amount specified in the definition of Prepaid Rent for the month
specified in the definition of that term.  Tenant agrees to pay to Landlord the
monthly installments of Base Rent, without demand and in advance, on or before
the first day of each calendar month of the Lease Term commencing on the
Commencement Date subject to abatement pursuant to Paragraph 1 of the
Rider.  The monthly Base Rent installment for any partial month at the beginning
or end of the Lease Term shall be prorated.  Base Rent for any partial month at
the beginning of the Lease Term shall be paid by Tenant on the Commencement
Date.  (See Paragraph 1 of the Rider.)  

3.3 Lease Security Provisions

3.3.1 As security for the full and faithful payment of all sums due under this
Lease and the full and faithful performance of every covenant and condition of
this Lease to be performed by Tenant, Tenant shall be required to deliver a
letter of credit in the amount of $425,000.00 in favor of Landlord.  The letter
of credit initially delivered pursuant to this paragraph and all substitutions,
replacements and renewals of it, must be consistent with and shall satisfy all
the requirements in the letter of credit criteria made Exhibit E.  If a letter
of credit has been delivered to and accepted by Landlord at or before the full
execution of this Lease, it shall be deemed to satisfy the criteria appearing in
Exhibit E.  Landlord agrees that the Letter of Credit issued by Silicon

5

--------------------------------------------------------------------------------

 

Valley Bank in the form attached hereto as Exhibit G satisfies all such
requirements in this Paragraph 3.3.1.  The term “Letter of Credit” shall mean
and refer to a letter of credit conforming to this subparagraph.  If a Letter of
Credit has not been delivered to and accepted by Landlord on or before the full
execution of this Lease, Tenant shall deliver a Letter of Credit to Landlord
within five (5) Business Days from the full execution of this Lease.  Pending
delivery of the Letter of Credit, Landlord may defer payment of the Tenant
Improvement Allowance.  Timely delivery of the Letter of Credit shall, at
Landlord’s election, be treated as a condition subsequent to the effectiveness
of this Lease such that this Lease shall be voidable by Landlord by notice to
Tenant if timely delivery of the Letter of Credit does not occur or be treated
by Landlord as an Event of Default.  If Landlord elects to treat the failure to
deliver the Letter of Credit in a timely manner as an Event of Default, Landlord
may pursue all available rights and remedies, including the right to specific
performance and the right to attach assets of Tenant.

3.3.2 Notwithstanding anything to the contrary contained herein, provided (a) no
Event of Default has occurred and is then continuing, and (b) Tenant has not
within the prior twelve (12) month period been in monetary default under this
Lease beyond applicable cure periods, then (i) the amount of the Letter of
Credit shall be reduced to $297,500.00 on August 1, 2018; (ii) the amount of the
Letter of Credit shall be reduced to $208,250.00 on August 1, 2019; (iii) the
amount of the Letter of Credit shall be reduced to $145,775.00 on August 1,
2020; and (iv) the amount of the Letter of Credit shall be reduced to
$102,000.00 on August 1, 2021.  Tenant agrees that there shall be no reduction
in the Letter of Credit pursuant to the terms and provisions of this
Section 3.3.2, until Landlord notifies the issuer of the Letter of Credit, in
writing, to reduce the amount of the Letter of Credit.  No later than twenty
(20) days after Tenant’s written request pursuant to the terms and provisions of
this Section 3.3.2 (but in no event prior to August 1 of the applicable year),
Landlord agrees to promptly notify the issuer of any authorized reduction in the
amount of the Letter of Credit pursuant to the foregoing provisions.

3.3.3 Landlord may draw on the Letter of Credit, in whole or in part at
Landlord’s election, without advance notice to Tenant at any time or from time
to time on or after the occurrence of any Event of Default, if Tenant, or anyone
in possession of the Leased Premises through Tenant, holds over after the
expiration or earlier termination of this Lease, Landlord is given notice by the
issuer of the Letter of Credit that it is terminating the Letter of Credit, a
confirming bank gives notice to Landlord that it will cease to act in that
capacity, the Letter of Credit expires on a specified date by its terms and is
not renewed or replaced at least thirty (30) days in advance of its expiration
date or  to the extent permitted by law, in the event any bankruptcy,
insolvency, reorganization or any other debtor creditor proceeding is instituted
by or against Tenant.

3.3.4 Landlord may apply any sum drawn on the Letter of Credit to amounts owing
to Landlord under this Lease in such order and priority as Landlord elects in
its absolute discretion.  If any of the proceeds drawn on the Letter of Credit
are not applied immediately to sums owing to Landlord under this Lease, Landlord
may retain any such excess proceeds as a cash Lease Security Deposit for
application, at Lender’s election, to future sums owing to Landlord under this
Lease, in such order and priority as Landlord elects in its absolute
discretion.  Tenant shall, within fifteen (15) days after Landlord’s demand,
restore the amount of the Letter of Credit drawn so that the Letter of Credit is
restored to the original amount of the Letter of Credit.  If Tenant does not
restore the Letter of Credit to its original amount within the required time
period, such non restoration shall be considered an Event of Default.

3.3.5 Additionally, Landlord’s draw and application of all or any portion of the
proceeds of the Letter of Credit shall not impair any other rights or remedies
provided under this Lease or under applicable law and shall not be construed as
a payment of liquidated damages.  If Tenant shall have fully complied with all
of the covenants and conditions of this Lease, the Letter of Credit shall be
returned to the issuer or, if Landlord has drawn on the Letter of Credit, the
remaining proceeds of the Letter of Credit which are in excess of sums due the
Landlord shall be repaid to Tenant, without interest, within thirty (30)
Business Days after the expiration or termination of the Lease Term and delivery
of possession of the Leased Premises to Landlord in accordance with this Lease.

3.3.6 On any request by Landlord made during the Lease Term, Tenant shall
cooperate in accomplishing any reasonable modification of the Letter of Credit
requested by Landlord provided such modification is at no cost to Tenant.  If
the Letter of Credit in the possession of Landlord or Landlord’s Agents should
be lost, mutilated, stolen or destroyed, Tenant shall cooperate in obtaining the
issuance of a replacement at no cost to Tenant.

3.3.7 Tenant shall not assign or grant any security interest in the Letter of
Credit and any attempt to do so shall be void and of no effect.

3.3.8 In the event of a sale or transfer of Landlord’s estate or interest in the
Land and Building, Landlord shall have the right to transfer the Letter of
Credit to the vendee or the transferee, Tenant shall pay any transfer fees
charged by the issuing bank and upon Landlord’s delivery of the original Letter
of Credit to the vendee or the transferee, Landlord shall thereafter be
considered released by Tenant from all liability for the return of the Letter of
Credit.  Tenant shall cooperate in effecting such transfer.

6

--------------------------------------------------------------------------------

 

3.3.9 No mortgagee or purchaser of any or all of the Building at any foreclosure
proceeding brought under the provisions of any mortgage shall (regardless of
whether the Lease is at the time in question subordinated to the lien of any
mortgage) be liable to Tenant or any other person for any or all amounts drawn
against the Letter of Credit (or any other or additional Lease Security Deposit
or other payment made by Tenant under the provisions of this Lease), unless
Landlord has actually delivered it in cash to such mortgagee or purchaser, as
the case may be.

3.4 Additional Rent.  Definitions of certain terms used in this paragraph are
set forth in Section 3.4.6 below.  Tenant agrees to pay to Landlord additional
rent as computed in this paragraph (individually and collectively the
“Additional Rent”):

3.4.1 Estimated Operating Costs.  Tenant shall pay to Landlord as Additional
Rent one-twelfth (1/12) of the Estimated Operating Costs Allocable to the
Premises.  This sum shall be paid in advance on or before the first day of each
calendar month of the Lease Term.  Landlord shall furnish Tenant a written
statement of Estimated Operating Costs Allocable to the Premises in advance of
the commencement of each Year.  If such written statement is furnished after the
commencement of the Year (or as to the first Year during the Lease Term, after
the Commencement Date), Tenant shall also make a retroactive lump-sum payment to
Landlord equal to the monthly payment amount multiplied by the number of months
during the Year (or as to the first Year during the Lease Term, after the
Commencement Date) for which no payment was paid.  Notwithstanding the
foregoing, Landlord reserves the right, from time to time during each Year to
revise the Estimated Operating Costs Allocable to the Premises and upon notice
to Tenant of such revision, Tenant shall adjust its payment to Landlord under
this subparagraph 3.4.1 accordingly.  (See Paragraph 1 of the Rider.)  

3.4.2 Actual Costs.  As soon as practical after the close of each Year (but in
any event within one hundred twenty (120) days after the close of each Year
subject to extension on account of force majeure), Landlord shall deliver to
Tenant a written statement setting forth the Operating Costs Allocable to the
Premises during the preceding Year.  If such Operating Costs Allocable to the
Premises for any Year exceed the Estimated Operating Costs Allocable to the
Premises paid by Tenant to Landlord pursuant to subparagraph 3.4.1 for such
Year, Tenant shall pay the amount of such excess to Landlord within twenty (20)
Business Days after receipt of such statement by Tenant.  If such statement
shows the Operating Costs Allocable to the Premises to be less than the
Estimated Operating Costs Allocable to the Premises paid by Tenant to Landlord
pursuant to subparagraph 3.4.1, then the amount of such overpayment shall be
paid by Landlord to Tenant within twenty (20) Business Days following the date
of such statement or, at Landlord’s option, shall be credited towards the
installment(s) of Additional Rent next coming due from Tenant.

3.4.3 Determination.  The determination of Operating Costs Allocable to the
Premises shall be made by Landlord.

3.4.4 Operating Cost Audit.  Landlord shall maintain records concerning
estimated and actual Operating Costs Allocable to the Premises for no less than
twelve (12) months following the period covered by the statement or statements
furnished Tenant, after which time Landlord may dispose of such
records.  Provided that Tenant is not then in default of its obligation to pay
Base Rent, Additional Rent or other payments required to be made by it under
this Lease and provided that Tenant is not otherwise in default under this
Lease, Tenant may, at Tenant’s sole cost and expense, cause a Qualified Person
(defined below) to inspect Landlord’s records.  Such inspection, if any, shall
be conducted no more than once each Year, during Landlord’s normal business
hours within ninety (90) calendar days after receipt of Landlord’s written
statement of Operating Costs Allocable to the Premises for the previous year,
upon first furnishing Landlord at least twenty (20) calendar days prior written
notice.  All information obtained in connection with Tenant’s inspection and
audit shall be held in strict confidence and shall not be revealed to any other
tenant of the Building or to any third party except as may be required to be
disclosed in connection with litigation between Landlord and Tenant arising out
of this Lease.  Any errors disclosed by the review shall be promptly corrected
by Landlord; provided, however, that if Landlord in good faith disagrees with
any such claimed errors, Landlord shall have the right to cause another review
to be made by an auditor of Landlord’s choice.  In the event the results of the
review of records (taking into account, if applicable, the results of any
additional review caused by Landlord) reveal that Tenant has overpaid
obligations for a preceding period, the amount of such overpayment shall be
credited against Tenant’s subsequent installment of Base Rent, Additional Rent
or other payments due to Landlord under the Lease.  In the event that such
results show that Tenant has underpaid its obligations for a preceding period,
the amount of such underpayment shall be paid by Tenant to Landlord with the
next succeeding installment obligation of estimated Operating Costs Allocable to
the Premises.  If the actual Operating Costs Allocable to the Premises for any
given Year were improperly computed and if the actual Operating Costs Allocable
to the Premises are overstated by more than 5%, Landlord shall reimburse Tenant
for the cost of its audit.  Notwithstanding the foregoing, if within thirty (30)
days after notification from Landlord of the results of Landlord’s review,
Tenant gives written notice to Landlord that the determination of any items in
Operating Costs has not been resolved to the reasonable satisfaction of Tenant,
then the dispute of such item(s) only shall be submitted to an independent
certified public accountant (“CPA”) mutually acceptable to the parties whose
decision shall be binding on the parties.  If Landlord and Tenant are unable to
agree on a CPA, then each party shall appoint a CPA and the two (2) CPAs shall
jointly appoint a CPA to resolve such dispute.  Landlord and Tenant agree to
divide equally all fees of the CPA with respect to any such dispute, provided,
however, if the decision of the CPA results in the actual Operating Costs
Allocable to the Premises being overstated by more than 5%, Landlord shall pay
the reasonable fees of the CPA.

7

--------------------------------------------------------------------------------

 

3.4.5 End of Term.  If this Lease shall terminate on a day other than the last
day of a Year, (a) Landlord shall estimate the Operating Costs Allocable to the
Premises for such Year predicated on the most recent reliable information
available to Landlord; (b) the amount determined under clause (a) of this
sentence shall be prorated by multiplying such amount by a fraction, the
numerator of which is the number of days within the Lease Term in such Year and
the denominator of which is 360; (c) if the clause (b) amount exceeds the
Estimated Operating Costs Allocable to the Premises paid by Tenant for the last
Year in the Lease Term, then Tenant shall pay the excess to Landlord within ten
(10) Business Days after Landlord’s delivery to Tenant of a statement for such
excess; and (d) if the Estimated Operating Costs Allocable to the Premises paid
by Tenant for the last Year in the Lease Term exceeds the clause (b) amount,
then Landlord shall refund to Tenant the excess within the ten (10) Business Day
period described in clause (c) if Tenant is not then in default of any of its
obligations under this Lease.  Landlord’s and Tenant’s obligations under this
paragraph shall survive the expiration or other termination of this Lease.

3.4.6 Definitions.  Each underlined term in this subparagraph shall have the
meaning set forth next to that underlined term:

Estimated Operating Costs Allocable to the Premises:  Landlord’s written
estimate of Operating Costs Allocable to the Premises for a Year to be given by
Landlord to Tenant pursuant to Section 3.4.1.

Operating Costs: All expenses paid or incurred by Landlord for maintaining,
operating, owning and repairing any or all of the Land, Building, Premises,
related improvements, and the personal property used in conjunction with such
Land, Building, Premises and related improvements.  Included are all expenses
paid or incurred by Landlord for:  (a) utilities, including electricity, water,
gas, sewers, fire sprinkler charges, refuse collection, Telecommunication
Services, cable television, steam, heat, cooling or any other similar service
and which are not payable directly by tenants in the Building; (b) supplies;
(c) cleaning, painting and janitorial services (including window washing),
landscaping and landscaping maintenance (including irrigating, trimming, mowing,
fertilizing, seeding and replacing plants), snow removal and other services;
(d) security services, if any; (e) insurance premiums and applicable insurance
deductible payments by Landlord (not to exceed $50,000.00 per occurrence);
(f) management fees (not to exceed three and one-half percent (3.5%) of the
total revenues collected by Landlord from Tenant and other tenants of the
Building); (g) Property Taxes (if any portion of such Property Taxes is charged
on an accrual basis, for purposes of this Lease the Property Taxes payable
during the calendar year shall be included in such year’s Operating Costs), tax
consultant fees and expenses, and reasonable costs of protesting, reducing or
appealing Property Taxes; (h) compensation (including employment taxes and
fringe benefits) of all persons and business organizations to the extent of
their performance of duties in connection with any service, repair, maintenance,
replacement or improvement or other work included in this subparagraph;
(i) license, permit and inspection fees; (j) assessments and special assessments
due to deed restrictions, declarations or owners associations or other means of
allocating costs of a larger tract of which the Land is a part; (k) rental of
any machinery or equipment; (l) audit fees and accounting services related to
the Building, and charges for the computation of the rents and charges payable
by tenants in the Building (but only to the extent the cost of such fees and
services are in addition to the cost of the management fee); (m) the cost of
maintenance, repairs or replacements; (n) charges under maintenance and service
contracts; (o) reasonable legal fees and other expenses of legal or other
dispute resolution proceedings; (p) maintenance and repair of the roof and roof
membranes, (q) costs incurred by Landlord for compliance with any and all
Governmental Requirements, including Access Laws, enacted after the Possession
Date, and costs incurred by Landlord to increase the efficiency of any
electrical, mechanical or other system servicing the Building or the Landlord,
provided, that if any of the foregoing costs are capital in nature, then the
same shall be amortized as set forth in item (w) below; (r) elevator service and
repair, if any;  (s) business taxes and license fees; (t) the cost of insurance
endorsements or insurance policies purchased in order to repair, replace and/or
recommission the Building for re-certification pursuant to a Green Agency Rating
(or, in the event the Building has not achieved certification under a Green
Agency Rating, such insurance that is purchased in order to facilitate the
restoration or rebuilding of the Building after a casualty so as to achieve such
certification) or to support achieving energy and carbon reduction targets;
(u) the cost of maintaining, managing, reporting, commissioning, and
recommissioning the Building or any part thereof that was designed and/or built
to be sustainable and conform with a Green Agency Rating, and all costs of
applying, reporting and commissioning the Building or any part thereof to seek
certification under a Green Agency Rating provided that Landlord shall not apply
for such certification more often than commercially reasonable for comparable
buildings; (v) any other expense or charge which in accordance with generally
accepted accounting and management principles would be considered an expense of
maintaining, operating, owning or repairing the Building; and (w) the
amortization of costs of capital improvements, repairs or replacements to the
Building or the Land (A) to the extent of the reduction in Operating Costs
reasonably anticipated to result from such work over the useful life of such
improvements, repair or replacement, or (B) to upgrade, improve or enhance
life/safety conditions in the Building, or (C) which are required under any
Governmental Requirements which were not applicable to the Building or the Land
as of the Commencement Date, amortized with interest at the Prime Rate plus two
(2) percentage points over the estimated useful life of such improvement, repair
or replacement as reasonably determined by Landlord.  As used herein,
“commissioning” and “recommissioning” mean the quality assurance process that
seeks to analyze and improve a building’s operations and maintenance procedures
to enhance overall building performance.  

8

--------------------------------------------------------------------------------

 

Exclusions from Operating Costs:  Notwithstanding anything to the contrary
contained herein, Operating Costs shall not include any of the
following:  (i) ground rent; (ii) interest and amortization of funds borrowed by
Landlord for items other than capital improvements; (iii) leasing commissions
and advertising and space planning expenses incurred in procuring tenants;
(iv) salaries, wages, or other compensation paid to officers or executives of
Landlord in their capacities as officers and executives; (v) costs of repairs,
replacements or other work occasioned by fire, windstorm or other casualty, or
the exercise by Governmental Agencies of the right of eminent domain, to the
extent of any proceeds of insurance received by Landlord; (vi) leasing
commissions, attorney fees, costs, disbursements and other expenses incurred by
Landlord or its agents in connection with negotiations for leases with tenants,
other occupants or prospective tenants or other occupants of the Building, and
similar costs incurred in connection with disputes with and/or enforcement of
any leases with tenants, other occupants, or prospective tenants or other
occupants of the Building; (vii) “tenant allowances,” “tenant concessions” and
other costs or expenses (including permit, license and inspection  fees)
incurred in completing, fixturing, furnishing, renovating or otherwise
improving, decorating or redecorating space for tenants or other occupants of
the Building, including space planning/interior design fees for same;
(viii) costs of correcting defects, including any allowance for same, in the
construction of the Building (including latent defects) or equipment used
therein, except that conditions resulting from ordinary wear and tear and not
occasioned by construction defects shall not be deemed defects for purposes of
this category; (ix) depreciation; (x) costs of a capital nature, except as
provided for in item (w) above; (xi) costs in connection with services
(including electricity) or other benefits of a type which are not standard for
the Building and which are not available to Tenant without specific charge
therefor, but which are provided to another tenant or occupant of the Building,
whether or not such other tenant or occupant is specifically charged therefor by
Landlord; (xii) services, items and benefits for which Tenant or any other
tenant or occupant of the Building specifically reimburses Landlord (other than
Tenant’s pro rata contribution to Operating Costs) or for which Tenant or any
other tenant or occupant of the Building pays third persons; (xiii) penalties
for late payment by Landlord provided that the failure of Tenant to make any
payment or perform any obligation of Tenant under this Lease is not the cause of
such penalty; (xiv) payments of principal, finance charges or interest on debt
or amortization on any mortgage, deed of trust or other debt, and rental
payments under any ground or underlying lease or leases (except to the extent
the same may be made to pay or reimburse or may be measured by, real estate
taxes); (xv) except for the management fee and as otherwise expressly provided
in this Section, Landlord’s general overhead and general administrative expenses
(individual, partnership or corporate, as the case may be) not directly related
to the management of the Building and not chargeable to Operating Costs of the
Building in accordance with generally accepted accounting principles
consistently applied; (xvi) compensation paid to clerks, attendants or other
persons in commercial concessions (such as a snack bar, restaurant or
newsstand), if any, operated by Landlord or any subsidiary or affiliate of
Landlord; (xvii) advertising and promotional expenses; (xviii) contributions to
charitable organizations; (xix) costs or fees relating to the defense of
Landlord’s title to or interest in the Building; and (xx) payments in respect of
profit to parties related to Landlord for supplies or materials to the extent
that the cost of such supplies or materials exceed the cost that would have been
paid had such supplies or materials been provided by parties unaffiliated with
the Landlord on a competitive basis.

Gross-Up Provision:  If less than one hundred percent (100%) of the net rentable
area of the Building is occupied by tenants at all times during any Year, then
Landlord shall make an appropriate adjustment to any components of Operating
Costs which vary due to changes in occupancy levels (including, but not limited
to, janitorial, water, sanitary sewer and other common utilities and common
services in the Building but not Property Taxes) for such Year employing sound
accounting and management principles to determine the Operating Costs that would
have been incurred by Landlord had one hundred percent (100%) of the Building
been occupied at all times during such Year by tenants, and the amount so
determined shall be deemed to be the Operating Costs for such
Year.  Notwithstanding the foregoing, this Gross-Up Provision shall not operate
to permit Landlord to collect more than the actual costs that Landlord actually
incurs for the items adjusted pursuant to this Gross-Up Provision.

Operating Costs Allocable to the Premises:  The product of Tenant’s Pro Rata
Share times Operating Costs.

Qualified Person:  An accountant or other person experienced in accounting for
income and expenses of office projects, who is engaged solely by Tenant on terms
which do not entail any compensation based or measured in any way upon any
savings in Additional Rent or reduction in Operating Costs Allocable to the
Premises achieved through the inspection process described in this subparagraph.

3.4.7 Tenant’s Costs.  Tenant agrees to reimburse or pay Landlord within twenty
(20) Business Days after invoice from Landlord for (a) any cleaning expenses
incurred by Landlord, including carpet cleaning, garbage and trash removal
expenses, over and above the normal cleaning provided by Landlord, if any, or
due to the presence of a lunchroom or kitchen or food or beverage dispensing
machines within the Premises, (b) any expense incurred by Landlord for usage in
the Premises of heating, ventilating and air conditioning services, elevator
services, electricity, water, janitorial services, or any other services or
utilities over and above the normal usage for the Premises, (c) any expense
incurred by Landlord relating to or arising out of the usage by Tenant or
Tenant’s Agents of the public or common areas of the Building or Land, or any of
the equipment contained therein, which usage is

9

--------------------------------------------------------------------------------

 

over and above the normal usage for such public or common areas or equipment,
and (d) any other direct out-of-pocket expense incurred by Landlord on Tenant’s
behalf.   Landlord’s invoice shall contain reasonable detail of the services,
and upon request of Tenant, Landlord shall provide Tenant reasonable back-up
materials.  

3.4.8 Payments Deemed Additional Rent.  Any sums payable under this Lease
pursuant to this paragraph or otherwise shall be Additional Rent and, in the
event of nonpayment of such sums, Landlord shall have the same rights and
remedies with respect to such nonpayment as it has with respect to nonpayment of
the Base Rent due under this Lease.

3.5 Utilities.

3.5.1 Landlord shall have the right from time to time to select the company or
companies providing electricity, gas, fuel, one or more categories of
Telecommunication Services and any other utility services to the
Building.  Landlord reserves the right to change electricity providers for the
Building at any time and to purchase green or renewable energy provided that the
rates of such providers are competitively bid.  Electrical services will be
supplied by Landlord to a panel box designated for each floor of the
Building.  Tenant shall contract directly and pay for separately metered
electricity, Telecommunication Services, other separately metered utilities used
on or from the Premises together with any taxes, penalties, surcharges or
similar charges relating to such utilities. The cost of water, sewer, gas,
sprinkler and any other utility service not separately metered to the Premises
shall be an Operating Cost under this Lease.

3.5.2 Tenant acknowledges that space on the Building rooftop and in Building
risers, equipment rooms and equipment closets is limited.  If Tenant requires
Telecommunication Services for the Premises other than from the provider or
providers of Telecommunication Services selected by Landlord and whose
Telecommunication Facilities are installed in or about the Building or on the
rooftop of the Building, provision for alternate or supplemental
Telecommunication Services or Telecommunication Facilities shall be made in a by
a separate license agreement to be negotiated and executed by such provider and
Landlord.  Unless otherwise required by law, neither Tenant, nor a provider of
Telecommunication Services to Tenant, in the future shall be entitled to locate
or install Telecommunication Facilities in, on or about the Building without
(a) first obtaining Landlord’s advance, written consent which shall not be
unreasonably withheld, and (b) the advance execution by Landlord and Tenant of a
satisfactory agreement granting a license to Tenant for such purposes and
setting forth the scope, the additional rent, if any, royalties and the other
terms and conditions of  that license, and (c) Tenant negotiating and obtaining
the right, if any is required, to bring such Telecommunication Facilities across
public or private property to an approved entry point to the Building.  The
agreement referred to in clause (b) of the previous sentence shall be
incorporated in and become part of this Lease.  Any future application by Tenant
for permission to locate or install Telecommunication Facilities shall (1) be in
such form and shall be accompanied by such supporting information as the
Landlord may require, (2) be subject to such procedures, regulations and
controls as the Landlord may specify and (3) be accompanied by such payment as
the Landlord may reasonably request to reimburse Landlord for its costs of
evaluating and processing the application and in negotiating and preparing the
agreement described earlier in this subparagraph.  Notwithstanding anything to
the contrary contained herein, Landlord consents to Tenant installing a Sprint
Ethernet Access system (the “SPA Ethernet”) in the Premises pursuant to an
agreement between Sprint and one of the internet service providers servicing the
Building and in accordance with terms and conditions for the use of the Building
risers and equipment rooms and closets determined by the Building’s riser
manager.  Tenant shall pay all costs and charges in connection with the
installation and use of the SPA Ethernet, but Landlord shall not impose any
charges payable to Landlord therefor.

3.5.3 Except as expressly set forth in this paragraph, Landlord shall in no case
be liable or in any way be responsible for damages or loss to Tenant arising
from the failure of, diminution of or interruption in electrical power, natural
gas, fuel, Telecommunication Services, sewer, water, or garbage collection
services, other utility service or building service of any kind to the Premises
(a “Building Service”). In the event of such failure, diminution or
interruption, Landlord shall use commercially reasonable efforts to restore such
service to the Premises.  Notwithstanding the foregoing, if (i) any Building
Service is interrupted for more than three (3) consecutive Business Days as a
result of the negligence or willful misconduct of Landlord, its agents or
contractors or a failure in facilities, equipment or systems owned by Landlord
and within Landlord’s reasonable control; (ii) Tenant promptly gives Landlord
notice of such interruption; (iii) such interruption does not result from the
negligent or willful act or omission of Tenant or Tenant’s Agents, or from any
failure of Tenant to comply with any term or condition of this Lease; and
(iv) such interruption renders any portion of the Premises unusable or
inaccessible by Tenant in the conduct of its business or materially disrupts
Tenant’s operations at the Premises, then Base Rent and Additional Rent shall
abate with respect to the portion of the Premises rendered unusable or
inaccessible from the fourth (4th) Business Day after Landlord’s receipt of
Tenant’s notice until such time as the interrupted Building Service is
restored.  

3.5.4 Tenant shall not install any supplemental HVAC, space heaters or other
utilities or energy-intensive equipment (“Supplemental Utilities Equipment”) in
the Premises without Landlord’s prior written consent.  Landlord hereby consents
to the installation by Tenant of an up to five (5) ton supplemental HVAC system
in the computer room of the Premises as part of the Tenant Improvements pursuant
to the provisions of Exhibit B.  Tenant shall be responsible, at its sole cost
and expense, for the installation,

10

--------------------------------------------------------------------------------

 

maintenance and repair of the Supplemental Utilities Equipment, and, at
Landlord’s election, shall remove the same from the Premises upon the expiration
or termination of the Lease Term at Tenant’s sole cost and expense.  Tenant
agrees that it will maintain and repair any Supplemental Utilities Equipment and
major components thereof in first-class condition.  Tenant shall, at its sole
cost and expense, enter into a regularly scheduled preventative
maintenance/service contract with a maintenance contractor or the seller of any
such Supplemental Utilities Equipment, and upon Landlord’s request, Tenant shall
provide Landlord with reasonable evidence of such maintenance and repair.  Upon
Landlord’s request, at reasonable times and upon prior notice to Tenant (except
in the event of an emergency, where no notice is required), Landlord shall have
the right to inspect, on not less than a monthly basis, the Supplemental
Utilities Equipment and major components provided Landlord shall use
commercially reasonable efforts to minimize Landlord’s interference with
Tenant’s business.  Tenant shall not permit any Supplemental Utilities Equipment
to disturb or interfere with any of the Building’s systems or any other tenant
in the Building.  Notwithstanding anything contained herein to the contrary, in
the event that Tenant installs any Supplemental Utilities Equipment in the
Premises by Tenant which has not been approved by Landlord in accordance with
the terms of this Lease, then Landlord may require Tenant to remove the same at
Tenant’s sole cost and Tenant shall be responsible to Landlord for any damage
caused to the Premises or the Building in connection therewith.

3.5.5 Upon request by Landlord, Tenant shall submit to Landlord electricity
consumption data and costs in a format reasonably acceptable to Landlord,
provided that Tenant shall not be responsible for incurring any out-of-pocket
cost in connection with the submission of such reports.  

3.6 Holdover.  Tenant is not authorized to hold over beyond the expiration or
earlier termination of the Lease Term.  Tenant shall be deemed a month-to-month
tenant during any holdover.  During a holdover tenancy, (a) for the first month,
Tenant shall pay to Landlord 150% of the rate of Base Rent in effect on the
expiration or termination of the Lease Term plus all Additional Rent and other
sums payable under this Lease, and (b) for the second and each subsequent month,
Tenant shall pay to Landlord 200% of the rate of Base Rent in effect on the
expiration or termination of the Lease Term plus all Additional Rent and other
sums payable under this Lease, and in any event Tenant shall be bound by all of
the other covenants and conditions specified in this Lease, so far as applicable
to a month-to-month tenancy.  If the Landlord does not consent to the Tenant’s
remaining in possession, Landlord shall have all the rights and remedies
provided for by law and this Lease, including the right to recover consequential
damages suffered by Landlord in the event of Tenant’s wrongful refusal to
relinquish possession of the Premises.  Notwithstanding the foregoing, no
consequential damages may be recovered by Landlord arising out of Tenant’s
holdover for the first thirty (30) days after the termination of the Lease Term.

3.7 Late Charge.  If Tenant fails to make any payment of Base Rent, Additional
Rent or other amount when due under this Lease, a late charge is immediately due
and payable by Tenant equal to five percent (5%) of the amount of any such
payment.  Landlord and Tenant agree that this charge compensates Landlord for
the administrative costs caused by the delinquency.  The parties agree that
Landlord’s damage would be difficult to compute and the amount stated in this
paragraph represents a reasonable estimate of such damage.  Assessment or
payment of the late charge contemplated in this paragraph shall not excuse or
cure any Event of Default or breach by Tenant under this Lease or impair any
other right or remedy provided under this Lease or under law.

3.8 Default Rate.  Any Base Rent, Additional Rent or other sum payable under
this Lease which is not paid when due shall bear interest at a rate equal to the
lesser of:  (a) the published prime or reference rate then in effect at a
national banking institution designated by Landlord (the “Prime Rate”), then in
effect, plus four (4) percentage points, or (b) the maximum rate of interest per
annum permitted by applicable law (the “Default Rate”), but the payment of such
interest shall not excuse or cure any Event of Default or breach by Tenant under
this Lease or impair any other right or remedy provided under this Lease or
under law.

SECTION 4:  MANAGEMENT AND LEASING PROVISIONS

4.1 Maintenance and Repair by Landlord.  Subject to Section 4.9 (“Damage or
Destruction”) and Section 4.10 (“Condemnation”), Landlord shall maintain the
public and common areas of the Building in reasonably good order, condition and
repair comparable to the condition of other first-class buildings in the Chicago
central business district.  Landlord shall make such repairs thereto as become
necessary after obtaining actual knowledge of the need for such repairs.  All
repair costs shall be included in Operating Costs (to the extent permitted under
Section 3.4 above), except for damage occasioned by the act or omission of
Tenant or Tenant’s Agents which, subject to Section 4.15, shall be paid for
entirely by Tenant upon demand by Landlord.  In the event any or all of the
Building becomes in need of maintenance or repair which Landlord is required to
make under this Lease, Tenant shall promptly give written notice to Landlord,
and Landlord shall commence such maintenance or repairs within a reasonable time
after Landlord’s receipt of such notice.

4.2 Maintenance and Repair by Tenant.  Except as is expressly set forth as
Landlord’s responsibility pursuant to Section 4.1 (“Maintenance and Repair by
Landlord”) and Section 4.3.3(c) below, Tenant shall at Tenant’s sole cost and
expense keep, clean and maintain the Premises in good condition and repair,
including interior painting, plumbing and utility fixtures and installations,
carpets and floor coverings, all interior wall surfaces and coverings (including
tile and paneling), interior windows,

11

--------------------------------------------------------------------------------

 

exterior and interior doors, roof penetrations and membranes in connection with
any Tenant installations on the roof, light bulb replacement (which bulbs and
fixtures shall comply with Landlord’s Sustainability Practices and shall be
reported to Landlord in a format reasonably acceptable to Landlord) and interior
preventative maintenance.  Subject to the limitations set forth in Section 2.7.4
above, Tenant shall use commercially reasonable efforts to perform all
maintenance and repairs in compliance with Landlord’s Sustainability Practices,
as the same may be in effect or amended or supplemented from time to time.  If
Tenant fails to maintain or repair the Premises in accordance with this
paragraph, then Landlord may, but shall not be required to, enter the Premises
upon two (2) Business Days prior written notice to Tenant (or immediately
without any notice in the case of an emergency) to perform such maintenance or
repair at Tenant’s sole cost and expense.  Tenant shall pay to Landlord the
actual and reasonable cost of such maintenance or repair plus a ten percent
(10%) administration fee within ten (10) Business Days of written demand from
Landlord.

4.3 Common Areas/Security.

4.3.1 The common areas of the Building shall be subject to Landlord’s sole
management and control.  Without limiting the generality of the immediately
preceding sentence, Landlord reserves the exclusive right as it deems necessary
or desirable to install, construct, remove, maintain and operate lighting
systems, facilities, improvements, equipment, Telecommunication Facilities and
signs on, in or to all parts of the common areas; change the number, size,
height, layout, or locations of walks, driveways and truckways or parking areas
now or later forming a part of the Land or Building; make alterations or
additions to the Building or common area; close temporarily all or any portion
of the common areas to make repairs, changes or to avoid public dedication;
grant easements to which the Land will be subject; replat, subdivide, or make
other changes to the Land; place or relocate or cause to be placed or located
utility lines and Telecommunication Facilities through, over or under the Land
and Building; and use or permit the use of all or any portion of the roof of the
Building.  Landlord reserves the right to relocate parking areas and driveways
and to build additional improvements in the common areas so long as Tenant’s
Parking Ratio is maintained and provided that there shall continue to be
reasonable access to the Premises.

4.3.2 Except as set forth herein, Landlord shall provide a 24-hour manned
security desk in the lobby of the Building provided that Landlord may cease
providing manned security and implement technological advances to such security
service consistent with comparable Class A office building in the Chicago
central business district, and Landlord shall have no liability to Tenant for
failure of such service to prevent personal injury or property damage or any
other loss suffered by Tenant or Tenant’s Agents.  In addition, Landlord agrees
to secure all exterior entryways to the Building using commercially reasonable
methods used by comparable Class A buildings in the Chicago central business
district.  Tenant recognizes that any security services  provided by Landlord
will be for the sole benefit of Landlord and the protection of Landlord’s
property, and provided that Landlord fulfills its obligations set forth in the
two (2) immediately preceding sentences, under no circumstances shall Landlord
be responsible for, and Tenant waives any rights with respect to, Landlord
providing security or other protection for Tenant or Tenant’s Agents or property
in, on or about the Premises, Land or Building.  Landlord acknowledges that the
operation of Tenant’s business in the Premises requires compliance with certain
confidentiality and security policies and procedures imposed by applicable state
and federal laws (“Tenant’s Security Requirements”), and accordingly, Tenant
may, at its sole cost and expense, install, establish and maintain security
services (“Tenant’s Security Services”) within the Premises; provided that,
(i) Tenant’s Security Services (including any apparatus, facilities, equipment
or people utilized in connection with the provision of such security services)
comply with Governmental Requirements, (ii) Tenant’s Security Services
installed, established or maintained by Tenant must not affect or impact any
portion of the Building or the Land other than the Premises and shall not
prevent Landlord from exercising its rights as provided in Section 4.8
(“Access”), (iii) Tenant’s Security Services are installed and maintained by a
professional security contractor, and (iv) Tenant has informed Landlord in
writing of Tenant’s Security Requirements.  Tenant’s rights under this
subparagraph are subject to all the obligations, limitations and requirements as
set forth in Section 4.4 (“Tenant Alterations”) and Section 4.5 (“Tenant’s Work
Performance”).

4.3.3 Subject to force majeure and the terms of Section 3.5.3 above, Landlord
shall furnish the following services to Tenant, the cost of which shall be
included in Operating Costs to the extent permitted herein (except to the extent
to be paid entirely by Tenant as hereinafter provided):

(a) HVAC service shall be provided to the Premises Monday through Friday from
8:00 a.m. to 6:00 p.m. and Saturday from 8:00 a.m. to 1:00 p.m., except
Holidays, to provide a temperature, in Landlord’s reasonable judgment, for
comfortable occupancy of the Premises under normal business operations and in
the absence of the use of equipment which affects the temperature or humidity
which would otherwise be maintained in the Premises.  Nothing contained herein
shall restrict the operation of Tenant’s supplemental HVAC system at all
necessary times.  

(b) Hot and cold water in common with other tenants for lavatory purposes from
the regular Building supply.  

12

--------------------------------------------------------------------------------

 

(c) Cleaning and janitorial services for the Building and the Premises
exclusively by contractors approved by Landlord in accordance with the
Janitorial Specifications attached to this Lease as Exhibit F.  Except with the
written consent of Landlord, no person or persons other than those approved by
Landlord shall be employed by Tenant or permitted to enter the Building for the
purpose of cleaning the same.  Cleaning and janitorial services shall be
provided Monday through Friday except Holidays.  Tenant shall not cause any
unnecessary labor by carelessness or indifference to the good order and
cleanliness of the Premises.  Landlord shall not in any way be responsible to
any Tenant for any loss of property on the Premises, however occurring, or for
any damage to any Tenant’s property by the janitor, any of Landlord’s Agents or
any other person.  Notwithstanding anything to the contrary contained herein,
Landlord shall direct the janitorial service for the Building to take
appropriate actions to comply with Tenant’s Security Requirements of which
Tenant has provided written notice to Landlord.

(d) Access to condenser water for Tenant’s use in connection with the operation
of Tenant’s supplemental HVAC equipment.  Tenant shall pay Landlord’s standard
charge for condenser water within thirty (30) days after receipt of Landlord’s
bill therefor.  As of the date hereof, Landlord’s charge for condenser water is
$12.31 per ton per month, subject to adjustment from time to time during the
Lease Term.  

4.4 Tenant Alterations.  After Tenant’s construction of the Tenant Improvements,
Tenant shall not make any alterations, additions or improvements in or to the
Premises, or make changes to locks on doors, or add, disturb or in any way
change any floor covering, wall covering, fixtures, plumbing, wiring or
Telecommunication Facilities (individually and collectively “Tenant
Alterations”), without first obtaining the consent of Landlord.  Notwithstanding
the foregoing, Landlord’s consent to Tenant Alterations shall not be required if
(i) the same do not affect any structural element or the exterior appearance of
the Building, change the general nature or character thereof, affect the
mechanical, life/safety or other common utilities or facilities maintained by
Landlord in the Building or require Landlord to make any alterations or
additions to the Building, (ii) the cost of any of the foregoing Tenant
Alterations, together with all such Tenant Alterations during the prior twelve
(12) month period, does not exceed $50,000.00, and (iii) Tenant gives Landlord
at least ten (10) days prior notice of any such work.  Landlord agrees that
Landlord’s consent shall not be required for the installation of Tenant’s
furniture, trade fixtures or equipment in the Premises (and the same shall not
be deemed to be Tenant Alterations) if the same do not affect the structure of
the Building, affect the mechanical, life/safety or other common facilities and
systems of the Building, require Landlord to make any alterations to the
Building or a permit from the City of Chicago.  Further, Landlord’s consent to
Tenant Alterations shall not be unreasonably withheld if the same do not affect
the structure or exterior appearance of the Premises or the Building, change the
general nature or character thereof, affect the mechanical, life/safety or other
common utilities or facilities maintained by the Landlord in the Building or
require Landlord to make any alterations or additions to the Building.  Tenant
shall deliver to Landlord full and complete plans and specifications for any
proposed Tenant Alterations which require Landlord’s consent, and all such work
shall be performed by Tenant at Tenant’s expense.  Tenant shall pay to Landlord
all reasonable costs incurred by Landlord for any architecture, engineering,
supervisory and/or legal services in connection with any Tenant Alterations,
including, without limitation, Landlord’s review of the plans and specifications
for the Tenant Alterations.  Without limiting the generality of the foregoing,
Landlord may require Tenant, at Tenant’s sole cost and expense, to obtain and
provide Landlord with proof of insurance coverage in forms, amounts and by
companies reasonably acceptable to Landlord.  Should Tenant make any alterations
without Landlord’s prior written consent (if required), or without satisfaction
of any conditions established by Landlord, Landlord shall have the right, in
addition to and without limitation of any right or remedy Landlord may have
under this Lease, at law or in equity, to require Tenant to remove some or all
of Tenant Alterations, or at Landlord’s election, Landlord may remove such
Tenant Alterations and restore the Premises at Tenant’s expense. Subject to the
provisions of Section 2.7.4, Tenant shall use commercially reasonable efforts to
ensure that all Tenant Alterations will be performed in accordance with
Landlord’s Sustainability Practices, as the same may be in effect or amended or
supplemented from time to time.  Nothing contained in this paragraph or
Section 4.5 (“Tenant’s Work Performance”) shall be deemed a waiver of the
provisions of Section 4.27 (“Construction Liens”).

4.5 Tenant’s Work Performance.  All Tenant Alterations shall be performed by
contractors approved in advance in writing by Landlord pursuant to one or more
construction contracts in form and content approved in advance in writing by
Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed.  Approval shall be subject to Landlord’s reasonable discretion and
shall include a requirement that the prime contractor and the respective
subcontractors of any tier performing the Tenant Alterations:  (a) be parties
to, and bound by, a collective bargaining agreement with a labor organization
affiliated with the Building and Construction Trades Council of the AFL-CIO
applicable to the geographic area in which the Building is located and to the
trade or trades in which the work under the contract is to be performed and
(b) employ only members of such labor organizations to perform work within their
respective jurisdictions.  With the prior written approval of Landlord which may
be withheld in Landlord’s sole and absolute discretion, in the preceding
sentence a project labor agreement may be substituted in place of a collective
bargaining agreement, and an independent, nationally recognized labor
organization may be substituted in place of a labor organization affiliated with
the Building and Construction Trades Council of the AFL-CIO.  Tenant’s
contractors, workers and suppliers shall work in harmony with and not interfere
with workers or contractors of Landlord or other tenants of Landlord.  If
Tenant’s contractors, workers or suppliers do, in the opinion of Landlord, cause
such disharmony or interference, Landlord’s consent to the continuation of such
work may be withdrawn upon written notice to Tenant.  All Tenant Alterations
shall be (1) completed in accordance with the plans

13

--------------------------------------------------------------------------------

 

and specifications approved by Landlord; (2) completed in accordance with all
Governmental Requirements; (3) carried out promptly in a good and workmanlike
manner; (4) of all new materials; and (5) free of defect in materials and
workmanship.  Tenant shall pay for all damage to the Premises, Building and Land
caused by Tenant or Tenant’s Agents.  Tenant shall indemnify, defend and hold
harmless Landlord and Landlord’s Agents from any Claims arising as a result of
the Tenant Alterations or any defect in design, material or workmanship of any
Tenant Alterations.

4.6 Surrender of Possession.  Tenant shall, at the expiration or earlier
termination of this Lease, surrender and deliver the Premises to Landlord in as
good condition as existed after Tenant’s completion of the Tenant Improvements
or as later improved, reasonable use and ordinary wear and tear and casualty
excepted, and free from all tenancies or occupancies by any person.

4.7 Removal of Property.  On or before the expiration or earlier termination of
this Lease, Tenant shall remove its trade fixtures, personal property, office
supplies and office furniture and equipment from the Premises, and Tenant shall
repair all damage caused by or resulting from such removal.  All other property
in the Premises and any Tenant Alterations (including, wall-to-wall carpeting,
paneling, wall covering, lighting fixtures and apparatus or any other article
affixed to the floor, walls, ceiling or any other part of the Premises or
Building) shall become the property of Landlord and shall remain upon and be
surrendered with the Premises; provided, however, at Landlord’s sole election,
Tenant shall, at Tenant’s sole cost and expense, remove (i) all low-voltage
wiring installed in the Premises, and (ii) all (or such portion as Landlord
shall designate) of the Tenant Improvements and/or Tenant Alterations which
constitute “specialty items” (such as raised flooring, supplemental HVAC
equipment and systems, decorative water features and the like) of which Landlord
informed Tenant in writing at the time of Landlord’s review of Tenant’s plans
and drawings and Landlord’s consent to the Tenant Improvements and/or Tenant
Alterations, as the case may be, or which Tenant installed in the Premises
without Landlord’s consent, and in each case, Tenant shall repair any damages
resulting from such removal and return the Premises to the same condition as
existed prior to such installation or work, reasonable wear and tear
excepted.  Tenant waives all rights to any payment or compensation for such
Tenant Improvements and/or Tenant Alterations (including Telecommunication
Facilities).  If Tenant shall fail to remove any of its property from the
Premises, Building or Land which Tenant is required to remove at the expiration
or earlier termination of this Lease or when Landlord has the right of re-entry,
Landlord may, at its option, remove and store such property at Tenant’s expense
without liability for loss of or damage to such property, such storage to be for
the account and at the expense of Tenant.  Tenant shall pay all documented
out-of-pocket costs incurred by Landlord within thirty (30) days after demand
for such payment.  If Tenant fails to pay the cost of storing any such property,
Landlord may, at its option, after it has been stored for a period of twenty
(20) Business Days or more, sell or permit to be sold, any or all such property
at public or private sale (and Landlord may become a purchaser at such sale), in
such manner and at such times and places as Landlord in its sole discretion may
deem proper, without notice to Tenant, and Landlord shall apply the proceeds of
such sale:  first, to the cost and expense of such sale, including reasonable
attorney’s fees actually incurred; second, to the payment of the costs or
charges for storing any such property; third, to the payment of any other sums
of money which may then be or later become due Landlord from Tenant under this
Lease; and, fourth, the balance, if any, to Tenant.

4.8 Access.  Tenant shall permit Landlord and Landlord’s Agents to enter into
the Premises with one (1) Business Day’s notice (which may be oral, provided
however, except in case of emergency in which case no notice shall be required),
for the purpose of inspecting the same or for the purpose of repairing, altering
or improving the Premises or the Building.  Landlord’s notice shall specify the
purpose of Tenant’s entry, and any such entry shall comply with Tenant’s
Security Requirements and shall be subject to reasonable coordination with a
representative of Tenant, who may accompany and/or monitor any activities of
Landlord or Landlord’s Agents in the Premises.  Nothing contained in this
paragraph shall be deemed to impose any obligation upon Landlord not expressly
stated elsewhere in this Lease.  When reasonably necessary, Landlord may
temporarily close Building or Land entrances, Building doors or other
facilities, without liability to Tenant by reason of such closure and without
such action by Landlord being construed as an eviction of Tenant or as relieving
Tenant from the duty of observing or performing any of the provisions of this
Lease, provided that Landlord shall use commercially reasonable efforts to
afford Tenant access to the Premises, subject to Governmental Requirements, and
to restore Tenant’s full access to the Premises.  Landlord shall have the right
to enter the Premises with one (1) Business Day notice (which may be oral)
during the last nine (9) months of the Lease Term for the purpose of showing the
Premises to prospective tenants, and any such entry shall comply with Tenant’s
Security Requirements of which Tenant has informed Landlord in accordance with
Section 4.3.2 above.  Tenant shall give written notice to Landlord at least
twenty (20) Business Days prior to vacating the Premises and shall arrange to
meet with Landlord for a joint inspection of the Premises prior to vacating.  In
the event of Tenant’s failure to give such notice or arrange such joint
inspection, Landlord’s inspection at or after Tenant’s vacating the Premises
shall be conclusively deemed correct for purposes of determining Tenant’s
responsibility for repairs and restoration.  Landlord shall not be liable for
the consequences of admitting by passkey, or refusing to admit to the Premises,
any persons authorized by Tenant for entry to the Premises.  (See Paragraph 4 of
the Rider.)  

14

--------------------------------------------------------------------------------

 

4.9 Damage or Destruction.

4.9.1 If the Premises are damaged by fire, earthquake or other casualty, Tenant
shall promptly give written notice thereof to Landlord.  Within ninety (90) days
after (i) the date of receipt of such notice from Tenant or (ii) such earlier
date that Landlord is aware of the damage which affects the Premises together
with the Common Areas or other portions of the Building (hereinafter referred to
as a “Damage Notice Date”), Landlord shall notify Tenant in writing of its
reasonable estimate of the time necessary to repair the damage and whether
Landlord has elected to make such repair.  If Landlord reasonably estimates that
the damage can be repaired in accordance with the then-existing Governmental
Requirements within two hundred seventy (270) days after the Damage Notice Date
and if there are sufficient insurance proceeds available to repair such damage,
then Landlord shall promptly commence and thereafter proceed with reasonable
diligence to restore the Premises to substantially the condition which existed
prior to the damage and this Lease shall not terminate.  If, in Landlord’s
reasonable estimation, the damage cannot be repaired within such two hundred
seventy (270) day period or if there are insufficient insurance proceeds
available to repair such damage, Landlord may elect in its absolute discretion
to either:  (a) terminate this Lease or (b) restore the Premises to
substantially the condition which existed prior to the damage and this Lease
will continue.  If Landlord restores the Premises under this Section 4.9, then
Landlord shall use commercially reasonable efforts to proceed toward completion
of the restoration and (1) the Lease Term shall be extended for the time
required to complete such restoration, and (2) Landlord shall not be required to
repair or restore Tenant Improvements, Tenant Alterations (including
Telecommunication Facilities), or any or all furniture, fixtures, equipment,
inventory, improvements or other property which was in or about the Premises at
the time of the damage and was not owned by Landlord, and Tenant shall be
responsible for the restoration and repair of such items.  Base Rent and
Additional Rent due under this Lease after the occurrence of the damage and
during any reconstruction period under this Section 4.9.1 and Sections 4.9.2,
4.9.3 and 4.9.4 below shall be abated in proportion to the floor area of the
Premises which is not usable for the Permitted Use.  Tenant agrees to look to
the provider of Tenant’s insurance for coverage for the loss of Tenant’s use of
the Premises and any other related losses or damages incurred by Tenant during
any reconstruction period.  Notwithstanding anything to the contrary contained
herein, in the event that Landlord estimates that the repair of the damage
cannot be substantially completed (except for such Punch List Work which does
not materially interfere with Tenant’s business operations in the Premises)
within two hundred seventy (270) days after a Damage Notice Date or Landlord
does not elect to repair the damage, then Tenant, at its option, may cancel and
terminate this Lease by giving written notice which is received by Landlord on
or before the thirtieth (30th) day after Tenant has received Landlord’s
notice.  Further, in the event that Landlord has not substantially completed the
repair and restoration of the Premises (except for such Punch List Work which
does not materially interfere with Tenant’s business operations in the Premises)
within two hundred seventy (270) days after a Damage Notice Date, subject to
extension on account of force majeure, then Tenant, at its option, may cancel
and terminate this Lease upon thirty (30) days written notice to Landlord if the
repair and restoration have not been substantially completed within such thirty
(30) day period.  If Tenant elects to exercise the option to terminate as set
forth in this Paragraph, Tenant shall be released from all of its liabilities
and obligations hereunder accruing from and after the date of termination, but
Tenant shall remain liable for the payment of Rent and other charges (to the
extent the same are not abated as provided herein) and the performance of the
terms and provisions of this Lease due and owing or accrued up to and including
the date of termination.  

4.9.2 If the Building is damaged by fire, earthquake or other casualty and more
than fifty percent (50%) of the Building is rendered untenantable, without
regard to whether the Premises are affected by such damage, Landlord may in its
absolute discretion and without limiting any other options available to Landlord
under this Lease or otherwise, elect to terminate this Lease by notice in
writing to Tenant within forty (40) Business Days after the occurrence of such
damage if Landlord is also terminating the leases of other tenants in the
Building who are similarly situated to Tenant.  Such notice shall be effective
twenty (20) Business Days after receipt by Tenant unless a later date is set
forth in Landlord’s notice.

4.9.3 Notwithstanding anything contained in this Lease to the contrary, if there
is damage to the Premises or Building and the holder of any indebtedness secured
by a mortgage or deed of trust covering any such property requires that the
insurance proceeds be applied to such indebtedness or if the insurance proceeds
are otherwise inadequate to complete the repair of the damages to the Premises,
the Building or both, then Landlord shall have the right to terminate this Lease
by delivering written notice of termination to Tenant within fifteen (15)
Business Days after Landlord is notified of such requirement.

4.9.4 Notwithstanding the foregoing, if the Premises or the Building are wholly
or partially damaged or destroyed within the final twelve (12) months of the
Lease Term, Landlord may, at its option, elect to terminate this Lease upon
written notice to Tenant within thirty (30) days following such damage or
destruction.  Further, in the event that the Premises are damaged or destroyed
within the final twelve (12) months of the Least Term and such damage would
require more than thirty (30) Business Days to repair, then Tenant may, at its
option, terminate this Lease by written notice to Landlord within thirty (30)
days following such damage of destruction.    

4.10 Condemnation.  If all of the Premises, or such portions of the Building as
may be required for the Tenant’s reasonable use of the Premises, are taken by
eminent domain or by conveyance in lieu thereof, this Lease shall automatically
terminate as of the date the physical taking occurs, and all Base Rent,
Additional Rent and other sums payable under this Lease shall be paid to that
date

15

--------------------------------------------------------------------------------

 

provided that Tenant is permitted to occupy the Premises until such date.  If
any material part of the Building is sold or taken (whether or not the Premises
are affected), Landlord shall have the right to terminate this Lease as of the
date possession is transferred to the acquiring authority upon giving written
notice thereof to Tenant, and the rent payable hereunder shall be apportioned
accordingly.  In case of taking of a part of the Premises or a portion of the
Building not required for the Tenant’s reasonable use of the Premises, then this
Lease shall continue in full force and effect and the Base Rent shall be
equitably reduced based on the proportion by which the floor area of the
Premises is reduced, such reduction in Base Rent to be effective as of the date
the physical taking occurs provided that Tenant is permitted to occupy the
portion of the Premises taken until such date.  Notwithstanding anything
contained herein to the contrary, if a portion of the Premises is taken but the
remainder thereof is not, in Tenant’s reasonable business judgment, adequate for
Tenant’s continued operations in the Premises, then Tenant shall have the right
to terminate this Lease by giving Landlord written notice of termination within
thirty (30) days after the date possession is transferred to the acquiring
authority.  Additional Rent and all other sums payable under this Lease shall
not be abated but Tenant’s Pro Rata Share may be redetermined as equitable under
the circumstances.  Landlord reserves all rights to damages or awards for any
taking by eminent domain relating to the Premises, Building, Land and the
unexpired term of this Lease.  Tenant assigns to Landlord any right Tenant may
have to such damages or award and Tenant shall make no claim against Landlord
for damages for termination of its leasehold interest or interference with
Tenant’s business.  Tenant shall have the right, however, to claim and recover
from the condemning authority compensation for any loss to which Tenant may be
entitled for Tenant’s moving expenses or other relocation costs; provided that,
such expenses or costs may be claimed only if they are awarded separately in the
eminent domain proceedings and not as a part of the damages recoverable by
Landlord.

4.11 Parking.  [Intentionally omitted]  

4.12 Indemnification.

4.12.1 Tenant shall indemnify, defend and hold harmless Landlord and Landlord’s
Agents from and against any and all Claims, arising in whole or in part out of
(a) the possession, use or occupancy of the Premises or the business conducted
in the Premises by Tenant or Tenant’s Agents, (b) any act, omission or
negligence of Tenant or Tenant’s Agents, or (c) any breach or default under this
Lease by Tenant, except to the extent any such Claim results from the negligence
or willful misconduct of Landlord or Landlord’s Agents.

4.12.2 Landlord shall indemnify, defend and hold harmless Tenant and Tenant’s
Agents from and against any and all Claims to the extent the same arises out of
(a) any occurrence in the common areas of the Building to the extent the same
results from the negligence or intentional misconduct of the Landlord or
Landlord’s Agents, or (b) any breach or default under this Lease by Landlord.  

4.12.3 Except as specified in the next sentence, neither Landlord nor Landlord’s
Agents shall, to the extent permitted by law, have any liability to Tenant, or
to Tenant’s Agents, for any Claims arising out of any cause whatsoever,
including repair to any portion of the Premises; interruption in or interference
with the use of the Premises or any equipment therein; any accident or damage
resulting from any use or operation by Landlord, Tenant or any person or entity
of heating, cooling, electrical, sewerage or plumbing equipment or apparatus or
Telecommunication Facilities; termination of this Lease by reason of damage to
the Premises or Building; fire, robbery, theft, vandalism, mysterious
disappearance or a casualty of any kind or nature; actions of any other tenant
of the Building or of any other person or entity; inability to furnish any
service required of Landlord as specified in this Lease; or leakage in any part
of the Premises or the Building from rain, ice or snow, or from drains, pipes or
plumbing fixtures in the Premises or the Building.  Landlord shall be
responsible only for Claims arising solely out of the negligence or willful
misconduct of Landlord in failing to repair or maintain the Building as required
by this Lease (“Maintenance and Repair by Landlord”); but in no event shall
Landlord’s responsibility extend to any interruption to Tenant’s business or any
indirect or consequential losses suffered by Tenant or Tenant’s Agents or extend
beyond Landlord’s responsibility as set forth in Section 3.5 (“Utilities”) when
that paragraph is applicable.  The obligations of this paragraph shall be
subject to Section 4.15 (“Waiver of Subrogation”).

4.13 Tenant Insurance.

4.13.1 Tenant shall, throughout the Lease Term, at its own expense, keep and
maintain in full force and effect the following policies, each of which shall be
endorsed as needed to provide that the insurance afforded by these policies is
primary and that all insurance carried by Landlord is strictly excess and
secondary and shall not contribute with Tenant’s liability insurance:

(a) A policy of commercial general liability insurance, including a contractual
liability endorsement covering Tenant’s obligations under Section 4.12
(“Indemnification”), insuring against claims of bodily injury and death or
property damage or loss with a combined single limit at the Commencement Date of
this Lease of not less than One Million Dollars ($1,000,000.00) per
occurrence/Two Million Dollars ($2,000,000.00) annual aggregate, which limit
shall be reasonably increased during the Lease Term at Landlord’s request to
reflect both increases in liability exposure arising from inflation as well as
from

16

--------------------------------------------------------------------------------

 

changing use of the Premises or changing legal liability standards, which policy
shall be payable on an “occurrence” rather than a “claims made” basis, and which
policy names Landlord, Manager, Bentall Kennedy (U.S.) Limited Partnership and,
at Landlord’s request, Landlord’s mortgage lender(s) or investment advisors, as
additional insureds;

(b) A special form policy of property insurance (which was formerly called “all
risk”) covering Tenant Improvements, Tenant Alterations (including
Telecommunication Facilities), and any and all furniture, fixtures, equipment,
inventory, improvements and other property in or about the Premises which is not
owned by Landlord, for one hundred percent (100%) of the then current
replacement cost of such property;

(c) Business interruption insurance in an amount sufficient to cover costs,
damages, lost income, expenses, Base Rent, Additional Rent and all other sums
payable under this Lease, should any or all of the Premises not be usable for a
period of up to twelve (12) months;

(d) A policy of worker’s compensation insurance as required by applicable law
and employer’s liability insurance with limits of no less than One Million
Dollars ($1,000,000.00); and

(e) A policy of comprehensive automobile liability insurance, including loading
and unloading, and covering owned, non-owned and hired vehicles, with limits of
no less than One Million Dollars ($1,000,000.00) per occurrence.

(f) An excess umbrella liability policy with a limit of not less than Five
Million Dollars ($5,000,000.00) on a form at least as broad as the underlying
policies.  

4.13.2 All insurance policies required under this paragraph shall be with
companies reasonably approved by Landlord and each policy shall provide that it
is not subject to cancellation, lapse or reduction in coverage except after
thirty (30) days’ written notice to Landlord.  Tenant shall deliver to Landlord
and, at Landlord’s request Landlord’s mortgage lender(s), prior to the
Commencement Date and from time to time thereafter, certificates evidencing the
existence and amounts of all such policies.

4.13.3 If Tenant fails to acquire or maintain any insurance or provide any
certificate required by this paragraph, Landlord may, but shall not be required
to, obtain such insurance or certificates and the costs associated with
obtaining such insurance or certificates shall be payable by Tenant to Landlord
on demand.

4.14 Landlord’s Insurance.  Landlord shall, throughout the Lease Term, keep and
maintain in full force and effect:

(a) A policy of commercial general liability insurance, insuring against claims
of bodily injury and death or property damage or loss with a combined single
limit at the Commencement Date of not less than Two Million Dollars
($2,000,000.00) per occurrence and Five Million Dollars ($5,000,000.00) in the
aggregate, which policy shall be payable on an “occurrence” rather than a
“claims made” basis;

(b) A special form policy of property insurance (what was formerly called “all
risk”) covering the Building and Landlord’s personal property, if any, located
on the Land in the amount of one hundred percent (100%) of the then current
replacement value of such property; and

(c) Landlord may, but shall not be required to, maintain other types of
insurance as Landlord deems appropriate, including but not limited to, property
insurance coverage for earthquakes and floods in such amounts as Landlord deems
appropriate. Such policies may be “blanket” policies which cover other
properties owned by Landlord.

4.15 Waiver of Subrogation.  Notwithstanding anything in this Lease to the
contrary, Landlord and Tenant hereby each waive and release the other from any
and all Claims or any loss or damage that may occur to the Land, Building,
Premises, or personal property located therein, by reason of fire or other
casualty regardless of cause or origin, including the negligence or misconduct
of Landlord, Tenant, Landlord’s Agents or Tenant’s Agents, to the extent covered
by insurance carried or required to be carried by a party hereto even though
such loss might have been occasioned by the negligence or willful acts or
omissions of Landlord, Landlord’s Agents, or Tenant or Tenant’s
Agents.  Landlord and Tenant shall each notify their insurance carriers, subject
to the terms of their individual policies, of this waiver of subrogation and
have such policies endorsed, as necessary, to prevent invalidation of any of the
coverage provided by such insurance policy by reason of such mutual waiver.  For
the purpose of the foregoing waiver, the amount of any deductible shall be
deemed covered by, and recoverable by the insures under, the insured policy to
which such deductible relates.  

17

--------------------------------------------------------------------------------

 

4.16 Assignment and Subletting by Tenant.

4.16.1 Tenant shall not have the right to assign, transfer, mortgage or encumber
this Lease in whole or in part, nor sublet the whole or any part of the
Premises, nor allow the occupancy of all or any part of the Premises by another,
without first obtaining Landlord’s consent, which consent shall not be
unreasonably withheld, conditioned or delayed in accordance with this
paragraph.  Notwithstanding any permitted assignment or subletting, Tenant shall
at all times remain directly, primarily and fully responsible and liable for the
payment of all sums payable under this Lease and for compliance with all of its
other obligations as tenant under this Lease.  Landlord’s acceptance of Base
Rent, Additional Rent or any other sum from any assignee, sublessee, transferee,
mortgagee or encumbrance holder shall not be deemed to be Landlord’s approval of
any such conveyance.  Upon the occurrence of an Event of Default, if the
Premises or any part of the Premises are then subject to an assignment or
subletting, Landlord may, at its option, collect directly from such assignee or
subtenant all rents becoming due to Tenant under such assignment or sublease and
apply such rents against any sums due to Landlord from Tenant under this
Lease.  No such collection shall be construed to constitute a novation or
release of Tenant from the further performance of Tenant’s obligations under
this Lease.  Landlord’s right of direct collection shall be in addition to and
not in limitation of any other rights and remedies provided for in this Lease or
at law.  Tenant makes an absolute assignment to Landlord of such assignments and
subleases and any rent, Lease Security Deposits and other sums payable under
such assignments and subleases as collateral to secure the performance of the
obligations of Tenant under this Lease, provided, however, that until the
occurrence of an Event of Default, Tenant shall have the license to collect any
amounts or sums payable under any sublease.  

4.16.2 In the event Tenant desires to assign this Lease or to sublet all or any
portion of the Premises, Tenant shall give written notice of such desire to
Landlord setting forth the name of the proposed subtenant or assignee, the
proposed term, the nature of the proposed subtenant’s or assignee’s business to
be conducted on the Premises, the rental rate, and any other particulars of the
proposed subletting or assignment that Landlord may reasonably request.  Without
limiting the preceding sentence, Tenant shall also provide Landlord
with:  (a) such financial information as Landlord may request concerning the
proposed subtenant or assignee, including recent financial statements certified
as accurate and complete by a certified public accountant and by the president,
managing partner or other appropriate officer of the proposed subtenant or
assignee (provided, however, if the proposed subtenant or assignee is a publicly
traded company, Landlord shall rely solely on publicly available financial
information); (b) proof satisfactory to Landlord that the proposed subtenant or
assignee will immediately occupy and thereafter use the entire Premises (or any
sublet portion of the Premises) for the remainder of the Lease Term (or for the
entire term of the sublease, if shorter) in compliance with the terms of this
Lease; and (c) a copy of the proposed sublease or assignment or letter of
intent.  Tenant shall pay to Landlord, upon Landlord’s demand therefor,
Landlord’s reasonable attorneys’ fees incurred in the review of such
documentation and in documenting Landlord’s consent (not to exceed $2,500.00 per
occurrence), plus an administrative fee of $500.00 as Landlord’s fee for
processing such proposed assignment or sublease.  Receipt of such fee shall not
obligate Landlord to approve the proposed assignment or sublease.

4.16.3 In determining whether to grant or withhold consent to a proposed
assignment or sublease, Landlord may consider, and weigh, any factor it deems
relevant, in its reasonable discretion.  Without limiting what may be construed
as a factor considered by Landlord, Tenant agrees that any one or more of the
following will be proper grounds for Landlord’s disapproval of a proposed
assignment or sublease:

(a) The proposed assignee or subtenant does not, in Landlord’s good faith
commercially reasonable judgment, have sufficient financial worth (taking into
account Tenant’s continuing liability hereunder) to insure full and timely
performance under this Lease or the Sublease, as the case may be;

(b) Subject to Section 4.16.2(a) with respect to any publicly traded entity,
Landlord has received insufficient evidence of the financial worth or
creditworthiness of the proposed assignee or subtenant to make the determination
set forth in clause (a);

(c) Landlord has had prior negative leasing experience with the proposed
assignee or subtenant or an affiliate or, in Landlord’s reasonable judgment, the
proposed assignee or subtenant is engaged in a business, or the Premises or any
part of the Premises will be used in a manner, that is not in keeping with the
then standards of the Building, or that is not compatible with the businesses of
other tenants in the Building, or that is inappropriate for the Building, or
that will violate any negative covenant as to use contained in any other lease
of space in the Building;

(d) The use of the Premises by the proposed assignee or subtenant will not be
permitted under the Permitted Use;

(e) Tenant is in default beyond applicable notice and grace periods of any
obligation of Tenant under this Lease, or an Event of Default by Tenant has
occurred under this Lease on three (3) or more occasions during the twenty-four
(24) months preceding the date that Tenant shall request such consent; or

18

--------------------------------------------------------------------------------

 

(f) Landlord has had written negotiations with the proposed assignee or
subtenant, in the six (6) months preceding Tenant’s request, regarding the
leasing of space by such proposed assignee or subtenant in the Building.

(g) The proposed assignee or subtenant has a proposed use or operation in the
Premises which may or will cause the Building or any part thereof to not conform
with the standards for certification of the Building by a Green Agency Rating.

4.16.4 Within fifteen (15) Business Days after Landlord’s receipt of all
required information to be supplied by Tenant pursuant to this paragraph,
Landlord shall notify Tenant of Landlord’s approval, disapproval or conditional
approval of any proposed assignment or subletting.  Landlord shall have no
obligation to respond unless and until all required information has been
submitted.  In the event Landlord approves of any proposed assignment or
subletting, Tenant and the proposed assignee or sublessee shall execute and
deliver to Landlord an assignment (or subletting) and assumption agreement in
form and content reasonably satisfactory to Landlord.

4.16.5 If Tenant is not a publicly traded company, any transfer, assignment or
hypothecation of any of the stock or interest in Tenant, or the assets of
Tenant, or any other transaction, merger, reorganization or event, however
constituted, which (a) results in fifty percent (50%), or more of such stock,
interest or assets going into different ownership, or (b) is a subterfuge
denying Landlord the benefits of this paragraph, shall be deemed to be an
assignment within the meaning and provisions of this paragraph and shall be
subject to the provisions of this paragraph.

4.16.6 If Landlord consents to any assignment or sublease and Tenant receives
rent or any other consideration, either initially or over the term of the
assignment or sublease, in excess of the Base Rent and Additional Rent (or, in
the case of a sublease of a portion of the Premises, in excess of the Base Rent
paid by Tenant on a square footage basis under this Lease), Tenant shall pay to
Landlord fifty percent (50%) of such excess after deducting therefrom all of
Tenant’s reasonable costs and expenses incurred in connection with the
assignment or sublease including, without limitation, brokerage commissions, and
the costs of all leasing concessions including rent abatement and Tenant
Improvement Allowance.  

4.16.7 [Intentionally omitted]

4.16.8 Notwithstanding any contrary provision in the previous subparagraphs of
this paragraph, Landlord’s consent shall not be required for an assignment or
subletting of the Premises to (i) an affiliate or wholly-owned subsidiary of the
Tenant or a reorganized entity under which no change of ownership has occurred,
(ii) an entity resulting from a merger or consolidation by or into Tenant, or
(iii) an entity which acquires all or substantially all of Tenant’s stock or
assets (each of the foregoing is hereinafter referred to as a “Permitted
Transferee”), provided that (a) Tenant shall not be released of its obligations
under this Lease; (b) a proposed assignee has delivered to Landlord satisfactory
evidence of financial worth (less goodwill) equal to or greater than that of
Tenant as of the proposed date of the transfer (provided, however, if the
proposed subtenant or assignee is a publicly traded company, no additional
financial information shall be required other than financial information which
is publicly available); (c) no Event of Default then exists; (d) the use of the
Premises by the proposed assignee or subtenant constitutes a Permitted Use;
(e) Tenant shall notify Landlord of a proposed transfer as soon as reasonably
possible (and in no event later than the effective date thereof), and such
notice shall include information establishing the relationship between Tenant
and the transferee; (f) any assignee of the Lease shall expressly assume all of
Tenant’s obligations and liabilities hereunder to thereafter be performed
without releasing Tenant; (g) any sublease shall by its terms be expressly
subordinate to all of the terms, covenants and conditions of this Lease; and
(h) Tenant shall deliver to Landlord on or prior to the effective date an
executed copy of the documents effecting the transfer of this Lease.  

4.17 Assignment by Landlord.  Landlord shall have the right to transfer and
assign, in whole or in part, its rights and obligations under this Lease and in
any and all of the Land or Building.  If Landlord sells or transfers any or all
of the Building, including the Premises, Landlord and Landlord’s Agents shall,
upon consummation of such sale or transfer, be released automatically from any
liability relating to obligations or covenants under this Lease to be performed
or observed after the date of such transfer, and in such event, Tenant agrees to
look solely to Landlord’s successor-in-interest with respect to such liability;
provided that, as to the Lease Security Deposit and Prepaid Rent, Landlord shall
not be released from liability therefor unless Landlord has delivered (by direct
transfer or credit against the purchase price) the Lease Security Deposit or
Prepaid Rent to its successor-in-interest.

4.18 Estoppel Certificates and Financial Statements.  

4.18.1 Tenant shall, from time to time, upon the written request of Landlord,
execute, acknowledge and deliver to Landlord or its designee a written statement
stating:  (a) the date this Lease was executed and the date it expires; (b) the
date Tenant entered into occupancy of the Premises; (c) the amount of monthly
Base Rent and Additional Rent and the date to which such Base Rent and
Additional Rent have been paid; and (d) certifying that (1) this Lease is in
full force and effect and has not been assigned by Tenant, modified,
supplemented or amended in any way (or specifying the date of the agreement so
affecting this Lease); (2) to Tenant’s knowledge, Landlord is not in breach of
this Lease (or, if such a breach is known to Tenant, a description of each such

19

--------------------------------------------------------------------------------

 

breach) and that to Tenant’s knowledge no event, omission or condition has
occurred which would result, with the giving of notice or the passage of time,
in a breach of this Lease by Landlord; (3) this Lease represents the entire
agreement between the parties with respect to the Premises; (4) whether or not
all required contributions by Landlord to Tenant on account of Tenant
Improvements have been received; (5) on the date of execution, to Tenant’s
knowledge, whether or not there exist no defenses or offsets which the Tenant
has against the enforcement of this Lease by the Landlord; (6) no Base Rent,
Additional Rent or other sums payable under this Lease have been paid in advance
except for Base Rent and Additional Rent for the then current month and any
Prepaid Rent, to the extent not then applied; (7) no security has been deposited
with Landlord (or, if so, the amount of such security); (8) it is intended that
any Tenant’s statement may be relied upon by a prospective purchaser or
mortgagee of Landlord’s interest or an assignee of any such mortgagee; and (9)
such other information as may be reasonably requested by Landlord.  If Tenant
fails to respond within ten (10) Business Days of its receipt of a written
request by Landlord as provided in this paragraph, such shall be a breach of
this Lease and Tenant shall be deemed to have admitted the accuracy of any
information supplied by Landlord to a prospective purchaser, mortgagee or
assignee..

4.18.2 If Tenant is not a publicly traded corporation or a subsidiary of a
publicly traded corporation, Tenant shall, from time to time (but not more than
once in any twelve (12) month period), upon the written request of Landlord,
deliver to or cause to be delivered to Landlord or its designee then current
financial statements certified as accurate by a certified public accountant or
authorized representative of Tenant and prepared in conformance with generally
accepted accounting principles for (i) Tenant, (ii) any guarantor of this Lease
(if guarantor is not a publicly traded corporation or subsidiary of a publicly
traded corporation), and (iii) any successor entity to Tenant by merger or
operation of law.  

4.19 Modification for Lender.  If, in connection with obtaining construction,
interim or permanent financing for the Building or Land, Landlord’s lender, if
any, shall request reasonable modifications to this Lease as a condition to such
financing, Tenant will not unreasonably withhold or delay its consent to such
modifications; provided that, such modifications do not increase the obligations
of Tenant under this Lease or materially adversely affect Tenant’s rights,
remedies or costs under this Lease.

4.20 Hazardous Substances.

4.20.1 Neither Tenant, any of Tenant’s Agents shall store, place, generate,
manufacture, refine, handle, or locate on, in, under or around the Land or
Building any Hazardous Substance, except for storage, handling and use of
reasonable quantities and types of cleaning fluids and office supplies in the
Premises in the ordinary course and the prudent conduct of Tenant’s business in
the Premises.  Tenant agrees that (a) the storage, handling and use of such
permitted Hazardous Substances by Tenant and Tenant’s Agents must at all times
conform to all Governmental Requirements and to applicable fire, safety and
insurance requirements; (b) the types and quantities of permitted Hazardous
Substances which are stored in the Premises must be reasonable and appropriate
to the nature and size of Tenant’s operation in the Premises and reasonable and
appropriate for a first-class building of the same or similar use and in the
same market area as the Building; and (c) no Hazardous Substance shall be
spilled or disposed of by Tenant or Tenant’s Agents on, in, under or around the
Land or Building or otherwise discharged from the Premises or any area adjacent
to the Land or Building by Tenant or Tenant’s Agents.  In no event will Tenant
be permitted to store, handle or use on, in, under or around the Premises any
Hazardous Substance which will increase the rate of fire or extended coverage
insurance on the Land or Building, unless: (1) such Hazardous Substance and the
expected rate increase have been specifically disclosed in writing to Landlord;
(2) Tenant has agreed in writing to pay any rate increase related to each such
Hazardous Substance; and (3) Landlord has approved in writing each such
Hazardous Substance, which approval shall be subject to Landlord’s discretion.

4.20.2 Tenant shall indemnify, defend and hold harmless Landlord and Landlord’s
Agents from and against any and all Claims arising out of any breach of any
provision of this paragraph, which expenses shall also include reasonable
laboratory testing fees, personal injury claims, clean-up costs and
environmental consultants’ fees.  Tenant agrees that Landlord may be irreparably
harmed by Tenant’s breach of this paragraph and that a specific performance
action may appropriately be brought by Landlord; provided that, Landlord’s
election to bring or not bring any such specific performance action shall in no
way limit, waive, impair or hinder Landlord’s other remedies against Tenant.

4.20.3 As of the execution date of this Lease, Tenant represents and warrants to
Landlord that, except as otherwise disclosed by Tenant to Landlord, Tenant has
no intent to bring any Hazardous Substances on, in or under the Premises except
for the type and quantities authorized in Section 4.20.1 above.  

4.21 Access Laws.

4.21.1 Tenant agrees to notify Landlord promptly if Tenant receives written
notification or otherwise becomes aware of:  (a) any condition or situation on,
in, under or around the Land or Building which constitutes or allegedly
constitutes a violation of any Access Laws or (b) any threatened or actual lien,
action or notice that the Land or Building is not in compliance with any Access
Laws.  If Tenant is responsible for such condition, situation, lien, action or
notice under this paragraph, Tenant’s notice to Landlord shall include a
statement as to the actions Tenant proposes to take in response to such
condition, situation, lien, action or notice.

20

--------------------------------------------------------------------------------

 

4.21.2 Tenant shall not alter or permit any assignee or subtenant or any other
person to alter the Premises in any manner which would violate any Access Laws
or increase Landlord’s responsibilities for compliance with Access Laws, without
the prior approval of the Landlord.  In connection with any such approval,
Landlord may require a certificate of compliance with Access Laws from an
architect, engineer or other person acceptable to Landlord.  Tenant agrees to
pay the reasonable fees incurred by such architect, engineer or other third
party in connection with the issuance of such certificate of
compliance.  Landlord’s consent to any proposed Tenant Alteration shall (a) not
relieve Tenant of its obligations or indemnities contained in this paragraph or
this Lease or (b) be construed as a warranty that such proposed alteration
complies with any Access Law.

4.21.3 Tenant shall be solely responsible for all costs and expenses relating to
or incurred in connection with:  (a) failure of the Premises to comply with the
Access Laws unless such failure exists prior to the Possession Date; and
(b) bringing the Building and the common areas of the Building into compliance
with Access Laws, if and to the extent such noncompliance arises out of or
relates to:  (1) Tenant’s use of the Premises, including the hiring of specific
employees; (2) any Tenant Alterations to the Premises; or (3) any Tenant
Improvements constructed in the Premises by Tenant.  

4.21.4 Landlord represents and warrants that as of the date hereof, Landlord has
received no notice from any Governmental Agency that the common areas of the
Building do not comply with Access Laws.  Landlord shall be responsible for all
costs and expenses relating to or incurred in connection with bringing the
common areas of the Building into compliance with Access Laws, unless such costs
and expenses are Tenant’s responsibility as provided in the preceding
subparagraph.  Any cost or expense paid or incurred by Landlord to bring the
Premises or common areas of the Building into compliance with Access Laws which
is not Tenant’s responsibility under the preceding subparagraphs shall be
amortized over the useful economic life of the improvements (not to exceed ten
(10) years) with interest at the Prime Rate plus two (2) percentage points
compounded daily, and shall be an Operating Cost for purposes of this Lease.

4.21.5 Tenant agrees to indemnify, defend and hold harmless Landlord and
Landlord’s Agents from and against any and all Claims arising out of or relating
to any failure of Tenant or Tenant’s Agents to comply with Tenant’s obligations
under this paragraph.

4.21.6 The provisions of this paragraph shall supersede any other provisions in
this Lease regarding Access Laws, to the extent inconsistent with the provisions
of any other paragraphs.

4.22 Quiet Enjoyment.  Landlord covenants that Tenant, upon paying Base Rent,
Additional Rent and all other sums payable under this Lease and performing all
covenants and conditions required of Tenant under this Lease shall and may
peacefully have, hold and enjoy the Premises without hindrance or molestation by
Landlord subject to the provisions of this Lease.

4.23 Signs.  Landlord shall, at no cost to Tenant, (i) install a Building
standard sign identifying Tenant at the entrance to the Premises, and
(ii) identify Tenant in the electronic lobby directory for the Building in the
same manner as the other occupants thereof.  Tenant shall not, without
Landlord’s prior written consent, install, fix or use any other signs or other
notice, picture, placard or poster, or any advertising or identifying media
which is visible from the exterior of the Premises.

4.24 Subordination.  Tenant subordinates this Lease and all rights of Tenant
under this Lease to any mortgage, deed of trust, ground lease or vendor’s lien,
or similar instrument which may from time to time be placed upon the Premises
(and all renewals, modifications, replacements and extensions of such
encumbrances), and each such mortgage, deed of trust, ground lease or lien or
other instrument shall be superior to and prior to this Lease provided that the
holder of any such mortgage or other such beneficiary or party has agreed in
writing to and for the benefit of Tenant not to disturb Tenant’s right to use
and occupy the Premises pursuant to the terms of this Lease so long as Tenant is
not in default hereunder beyond any applicable notice and cure periods provided
in this Lease.  Notwithstanding the foregoing, the holder or beneficiary of such
mortgage, deed of trust, ground lease, vendor’s lien or similar instrument shall
have the right to subordinate or cause to be subordinated any such mortgage,
deed of trust, ground lease, vendor’s lien or similar instrument to this Lease
or to execute a non-disturbance agreement in favor of Tenant on the standard
form utilized by such lender or ground lessor.  At the request of Landlord, the
holder of such mortgage or deed of trust or any ground lessor, Tenant shall
execute, acknowledge and deliver promptly in recordable form any commercially
reasonable instrument or subordination agreement that Landlord or such holder
may request.  Tenant further covenants and agrees that if the lender or ground
lessor acquires the Premises as a purchaser at any foreclosure sale or
otherwise, Tenant shall recognize and attorn to such party as landlord under
this Lease, and shall make all payments required hereunder to such new landlord
in accordance with the terms of this Lease, and, upon the request of such
purchaser or other successor, execute, deliver and acknowledge documents
confirming such attornment.  Tenant waives the provisions of any law or
regulation, now or hereafter in effect, which may give or purport to give Tenant
any right to terminate or otherwise adversely affect this Lease or the
obligations of Tenant hereunder in the event that any such foreclosure or
termination or other proceeding is prosecuted or completed.  

21

--------------------------------------------------------------------------------

 

4.25 Brokers.  Landlord and Tenant each represent and warrant to the other that
it has not dealt with any broker(s) or any other person claiming any entitlement
to any commission in connection with this transaction except Landlord’s Broker
and Tenant’s Broker.  Each party to this Lease shall indemnify, defend and hold
harmless the other party from and against any and all Claims asserted against
such other party by any real estate broker, finder or intermediary relating to
any act of the indemnifying party in connection with this Lease.  Landlord
agrees to be responsible for the leasing commission due Landlord’s Broker and
Tenant’s Broker pursuant to the terms of a separate agreement.  

4.26 Limitation on Recourse.  Liability with respect to the entry and
performance of this Lease by or on behalf of Landlord, however it may arise,
shall be asserted and enforced only against Landlord’s estate and equity
interest in the Building.  Neither Landlord nor any of Landlord’s Agents shall
have any personal liability in the event of any claim against Landlord arising
out of or in connection with this Lease, the relationship of Landlord and Tenant
or Tenant’s use of the Premises.  Further, in no event whatsoever shall any
Landlord’s Agent have any liability or responsibility whatsoever arising out of
or in connection with this Lease, the relationship of Landlord and Tenant or
Tenant’s use of the Premises.  Any and all personal liability, if any, beyond
that which may be asserted under this paragraph, is expressly waived and
released by Tenant and by all persons claiming by, through or under Tenant.

4.27 Construction Liens.  Tenant shall have no authority, express or implied, to
create or place any lien or encumbrance of any kind or nature whatsoever upon,
or in any manner to bind, the interest of Landlord or Tenant in the Premises or
to charge the rentals payable under this Lease for any Claims in favor of any
person dealing with Tenant, including those who may furnish materials or perform
labor for any construction or repairs.  Tenant shall immediately pay or cause to
be paid all sums legally due and payable by it on account of any labor performed
or materials furnished in connection with any work performed on the Premises on
which any lien is or can be validly and legally asserted against its leasehold
interest in the Premises or if Tenant desires to contest such lien, Tenant shall
either provide an adequate surety bond or insure over the lien with a title
insurance company reasonably acceptable to Landlord.  Tenant shall indemnify,
defend and hold harmless Landlord from any and all Claims arising out of any
such asserted Claims.  Tenant agrees to give Landlord immediate written notice
of any such Claim as soon as Tenant receives notice or otherwise becomes aware
of the same.  

4.28 Personal Property Taxes.  Tenant shall be liable for all taxes levied or
assessed against personal property, furniture or trade fixtures placed by Tenant
in the Premises.  If any such taxes for which Tenant is liable are levied or
assessed against Landlord or Landlord’s property and Landlord elects to pay them
or if the assessed value of Landlord’s property is increased by inclusion of
such personal property, furniture or fixtures and Landlord elects to pay the
taxes based on such increase, Tenant shall reimburse Landlord for such taxes
paid on Tenant’s personal property, furniture and trade fixtures, upon demand by
Landlord.

SECTION 5:  DEFAULT AND REMEDIES

5.1 Events of Default.

5.1.1 The occurrence of any one or more of the following events shall constitute
a material default and breach of this Lease by Tenant (“Event of Default”):

(a) failure by Tenant to make any payment of Base Rent, Additional Rent or any
other sum payable by Tenant under this Lease within five (5) Business Days after
written notice from Landlord that such payment is past due, provided, however,
in the event that Landlord gives Tenant two (2) such notices within any twelve
(12) month period, Landlord shall not be required to give such notice thereafter
and Tenant shall be in default if Tenant fails to pay any Base Rent, Additional
Rent, or any other sum within five (5) Business Days after its due date;

(b) failure by Tenant to observe or perform any covenant or condition of this
Lease, other than the making of payments, where such failure shall continue for
a period of thirty (30) days after written notice from Landlord; provided,
however, that if the nature of Tenant’s default is such that more than twenty
(20) Business Days are reasonably required to cure, then Tenant shall have such
additional time as may be necessary if Tenant commences such performance within
said thirty (30) day period and thereafter diligently proceeds to in fact
complete such cure;

(c) the failure of Tenant to surrender possession of the Premises at the
expiration or earlier termination of this Lease in the condition required by
this Lease;

(d) (1) the making by Tenant of any general assignment or general arrangement
for the benefit of creditors; (2) the filing by or against Tenant of a petition
in bankruptcy, including reorganization or arrangement, unless, in the case of a
petition filed against Tenant, the same is dismissed within forty (40) Business
Days; (3) the appointment of a trustee or receiver to take possession of
substantially all of Tenant’s assets located in the Premises or of Tenant’s
interest in this Lease; (4) any execution, levy, attachment or other process of
law against any property of Tenant or Tenant’s interest in this Lease, unless
the same is dismissed within forty (40) Business Days; (5) adjudication that
Tenant is bankrupt; (6) the making by Tenant of a transfer in fraud of
creditors; or (7) the failure of Tenant to generally pay its debts as they
become due;

22

--------------------------------------------------------------------------------

 

(e) any financial information furnished by or on behalf of Tenant to Landlord in
connection with the entry of this Lease is determined to have been materially
false or misleading when made or the omission of material financial information
regarding Tenant renders the information provided to Landlord misleading; or

(f) a failure of the Tenant to deliver the Letter of Credit within the time
period specified in Section 3.3.  

5.1.2 If a petition in bankruptcy is filed by or against Tenant, and if this
Lease is treated as an “unexpired lease” under applicable bankruptcy law in such
proceeding, then Tenant agrees that Tenant shall not attempt nor cause any
trustee to attempt to extend the applicable time period within which this Lease
must be assumed or rejected.

5.2 Remedies.  If any Event of Default occurs, Landlord may at any time after
such occurrence, with or without notice or demand except as stated in this
paragraph, and without limiting Landlord in the exercise of any right or remedy
at law which Landlord may have by reason of such Event of Default, exercise the
rights and remedies, either singularly or in combination, as are specified or
described in the subparagraphs of this paragraph to the extent permitted under
Illinois law.

5.2.1 Landlord may terminate this Lease and all rights of Tenant under this
Lease either immediately or at some later date by giving Tenant written notice
that this Lease is terminated.  If Landlord so terminates this Lease, then
Landlord may recover from Tenant the sum of:

(a) the unpaid Base Rent, Additional Rent and all other sums payable under this
Lease which have been earned at the time of termination; plus

(b) interest at the Default Rate on the unpaid Base Rent, Additional Rent and
all other sums payable under this Lease which have been earned at the time of
termination; plus

(c) the amount by which the unpaid Base Rent, Additional Rent and all other sums
payable under this Lease which would have been earned after termination until
the time of award exceeds the amount of such rental loss, if any, as Tenant
affirmatively proves could have been reasonably avoided and interest on such
excess at the Default Rate; plus

(d) the amount by which the aggregate of the unpaid Base Rent, Additional Rent
and all other sums payable under this Lease for the balance of the Lease Term
after the time of award exceeds the amount of such rental loss, if any, as
Tenant affirmatively proves could be reasonably avoided, with such difference
being discounted to present value at the Prime Rate at the time of award; plus

(e) any other amount necessary to compensate Landlord for the detriment
proximately caused by Tenant’s failure to perform Tenant’s obligations under
this Lease or which, in the ordinary course of things, would be likely to result
from such failure, including, leasing commissions, tenant improvement costs,
renovation costs and advertising costs; plus

(f) all such other amounts in addition to or in lieu of the foregoing as may be
permitted from time to time by applicable law.

5.2.2 Landlord shall also have the right, with or without terminating this
Lease, to re-enter the Premises and remove all persons and property from the
Premises.  Landlord may cause property so removed from the Premises to be stored
in a public warehouse or elsewhere at the expense and for the account of Tenant.

5.2.3 Landlord shall also have the right, upon termination of this Lease, to
accelerate and recover from Tenant the excess of (i) the sum of all unpaid Base
Rent, Additional Rent and all other sums payable under the then remaining term
of the Lease over (ii) the fair market rental value of the Premises over the
remaining term of the Lease after subtracting the costs of reletting (including,
without limitation, brokerage fees, legal fees, rent abatements, tenant
improvement allowances and other financial incentives and concessions)
(determined at the date of such acceleration), discounting such excess amount to
present value at the Prime Rate.  Landlord’s recovery under this Section 5.2.3
shall not duplicate any amount recovered by Landlord under Section 5.2.1.

5.2.4 If Landlord re-enters the Premises as provided in subparagraph 5.2.2 or
takes possession of the Premises pursuant to legal proceedings or through any
notice procedure provided by law, then, if Landlord does not elect to terminate
this Lease, Landlord may, from time to time, without terminating this Lease,
either (a) recover all Base Rent, Additional Rent and all other sums payable
under this Lease as they become due or (b) relet the Premises or any part of the
Premises on behalf of Tenant for such term or terms, at such rent or rents and
pursuant to such other provisions as Landlord, in its sole discretion, may deem
advisable, all with the right, at Tenant’s cost, to make alterations and repairs
to the Premises and recover any deficiency from Tenant as set forth in
subparagraph 5.2.6.

23

--------------------------------------------------------------------------------

 

5.2.5 None of the following remedial actions, singly or in combination, shall be
construed as an election by Landlord to terminate this Lease unless Landlord has
in fact given Tenant written notice that this Lease is terminated:  (a) an act
by Landlord to maintain or preserve the Premises; (b) any efforts by Landlord to
relet the Premises; (c) any repairs or alterations made by Landlord to the
Premises; (d) re-entry, repossession or reletting of the Premises by Landlord
pursuant to this paragraph; or (e) the appointment of a receiver, upon the
initiative of Landlord, to protect Landlord’s interest under this Lease.  If
Landlord takes any of the foregoing remedial action without terminating this
Lease, Landlord may nevertheless at any time after taking any such remedial
action terminate this Lease by written notice to Tenant.

5.2.6 If Landlord relets the Premises, Landlord shall apply the revenue from
such reletting as follows:  first, to the payment of any indebtedness of Tenant
to Landlord other than Base Rent, Additional Rent or any other sums payable by
Tenant under this Lease; second, to the payment of any cost of reletting
(including finders’ fees and leasing commissions); third, to the payment of the
cost of any alterations, improvements, maintenance and repairs to the Premises;
and fourth, to the payment of Base Rent, Additional Rent and other sums due and
payable and unpaid under this Lease.  Landlord shall hold and apply the residue,
if any, to payment of future Base Rent, Additional Rent and other sums payable
under this Lease as the same become due, and shall deliver the eventual balance,
if any, to Tenant.  Should revenue from letting during any month, after
application pursuant to the foregoing provisions, be less than the sum of the
Base Rent, Additional Rent and other sums payable under this Lease and
Landlord’s expenditures for the Premises during such month, Tenant shall be
obligated to pay such deficiency to Landlord as and when such deficiency arises.

5.2.7 Pursuit of any of the foregoing remedies shall not preclude pursuit of any
of the other remedies provided in this Lease or by law (all such remedies being
cumulative), nor shall pursuit of any remedy provided in this Lease constitute a
forfeiture or waiver of any Base Rent, Additional Rent or other sum payable
under this Lease or of any damages accruing to Landlord by reason of the
violation of any of the covenants or conditions contained in this Lease.

5.2.8 Notwithstanding anything to the contrary contained in this Lease, Landlord
agrees to use commercially reasonable efforts to mitigate damages in the event
of a default hereunder by Tenant, provided, however, (i) Landlord shall have no
obligation to solicit or entertain negotiations with any other prospective
tenants for the Premises until Landlord obtains full and complete possession of
the Premises; (ii) Landlord shall not be obligated to offer the Premises to a
prospective tenant when other premises in the Building suitable for that
prospective tenant’s use are available; (iii) Landlord shall not be obligated to
lease the Premises to a substitute tenant for a rental less than the current
fair market rental then prevailing in the Building, nor shall Landlord be
obligated to enter into a new lease under other terms and conditions that are
unacceptable to Landlord under Landlord’s then current leasing policies for
comparable space in the Building; (iv) Landlord shall not be obligated to enter
into a lease with any proposed tenant whose use would be incompatible with the
operation of the Building as a first class building; and (v) Landlord shall not
be obligated to enter into a lease with any proposed substitute tenant which
does not have, in Landlord’s reasonable opinion, sufficient financial resources.

5.3 Right to Perform.  If Tenant shall fail to pay any sum of money, other than
Base Rent or Additional Rent, required to be paid by it under this Lease or
shall fail to perform any other act on its part to be performed under this
Lease, and such failure shall continue for ten (10) Business Days after notice
of such failure by Landlord, or such shorter time if reasonable under emergency
circumstances, Landlord may, but shall not be obligated to, and without waiving
or releasing Tenant from any obligations of Tenant, make such payment or perform
such other act on Tenant’s part to be made or performed as provided in this
Lease.  Landlord shall have (in addition to any other right or remedy of
Landlord) the same rights and remedies in the event of the nonpayment of sums
due under this paragraph as in the case of default by Tenant in the payment of
Base Rent.

5.4 Landlord’s Default.  Landlord shall not be in default under this Lease
unless Landlord fails to perform obligations required of Landlord within thirty
(30) days after written notice is delivered by Tenant to Landlord and to the
holder of any mortgages or deeds of trust (collectively, “Lender”) covering the
Premises whose name and address shall have theretofore been furnished to Tenant
in writing, specifying the obligation which Landlord has failed to perform;
provided, however, that if the nature of Landlord’s obligation is such that more
than thirty (30) days are required for performance, then Landlord shall not be
in default if Landlord or Lender commences performance within such twenty (20)
Business Day period and thereafter diligently prosecutes the same to
completion.  All obligations of Landlord hereunder shall be construed as
covenants, not conditions.  In the event of any default, breach or violation of
Tenant’s rights under this Lease by Landlord, Tenant may exercise any right or
remedy available to Tenant under law or equity except as otherwise expressly
provided in this Lease.  Notwithstanding anything to the contrary contained
herein, if, in Tenant’s reasonable judgment, an emergency shall exist which
threatens imminent danger to or loss of life or damage to Tenant’s property,
Tenant shall use reasonable efforts to contact Landlord and Manager, and if
Landlord or Manager fail to commence the cure of such emergency within a
reasonable time under the circumstances, then Tenant may cure such
emergency.  In the event Tenant takes such action, Tenant shall use only those
contractors used by Landlord in the Building for work unless such contractors
are unavailable due to the “emergency” nature of the work or are unwilling or
unable to perform, or timely perform, such work, in which event Tenant may
utilize the services of any other qualified, union contractor which normally and
regularly performs similar work in

24

--------------------------------------------------------------------------------

 

comparable buildings.  Promptly following completion of any work taken by Tenant
pursuant to this paragraph, Tenant shall deliver to Landlord a detailed invoice
of the work completed, the materials used and the costs relating thereto,
together with any documentation and/or evidence required by Landlord to document
any damage in order to assert a claim by Landlord on the insurance maintained by
Landlord.  Within thirty (30) days after receipt of such invoice from Tenant
along with the required documentation and/or evidence, Landlord shall pay the
reasonable out-of-pocket costs incurred by Tenant or deliver a detailed written
objection to Tenant of the payment of such invoice or a specific portion of such
invoice.  Landlord’s written objection to such payment shall set forth with
reasonable particularity Landlord’s reasons for its claim that such action did
not have to be taken by Landlord pursuant to the terms of this Lease or that the
charges are excessive (in which case Landlord shall pay the amount it contends
would not have been excessive).

SECTION 6:  MISCELLANEOUS  PROVISIONS

6.1 Notices.  Any notice, request, approval, consent or written communication
required or permitted to be delivered under this Lease shall be:  (a) in
writing; (b) transmitted by personal delivery, express or courier service,
United States Postal Service in the manner described below, or electronic means
of transmitting written material; and (c) deemed to be delivered on the earlier
of the date received or four (4) Business Days after having been deposited in
the United States Postal Service, postage prepaid.  Such writings shall be
addressed to Landlord or Tenant, as the case may be, at the respective
designated addresses set forth beneath their signatures, or at such other
address(es) as they may, after the execution date of this Lease, specify by
written notice delivered in accordance with this paragraph, with copies to the
persons at the addresses, if any, designated beneath each party’s
signature.  Those notices which contain a notice of breach or default or a
demand for performance may be sent by any of the methods described in
clause (b) above, but if transmitted by personal delivery or electronic means,
shall also be sent concurrently by certified or registered mail, return receipt
requested.

6.2 Attorney’s Fees and Expenses.  In the event either party requires the
services of an attorney in connection with enforcing the terms of this Lease, or
in the event suit is brought for the recovery of Base Rent, Additional Rent or
any other sums payable under this Lease or for the breach of any covenant or
condition of this Lease, or for the restitution of the Premises to Landlord or
the eviction of Tenant during the Lease Term or after the expiration or earlier
termination of this Lease, the non-breaching party shall be entitled to a
reasonable sum for attorney’s and paralegal’s fees, expenses and court costs,
including those relating to any appeal.

6.3 No Accord and Satisfaction.  No payment by Tenant or receipt by Landlord of
an amount less than the Base Rent or Additional Rent or any other sum due and
payable under this Lease shall be deemed to be other than a payment on account
of the Base Rent, Additional Rent or other such sum, nor shall any endorsement
or statement on any check or any letter accompanying any check or payment be
deemed an accord and satisfaction, nor preclude Landlord’s right to recover the
balance of any amount payable or Landlord’s right to pursue any other remedy
provided in this Lease or at law.

6.4 Successors; Joint and Several Liability.  Except as provided in Section 4.26
(“Limitation on Recourse”) and subject to Section 4.17 (“Assignment by
Landlord”), all of the covenants and conditions contained in this Lease shall
apply to and be binding upon Landlord and Tenant and their respective heirs,
executors, administrators, successors and assigns.  In the event that more than
one person, partnership, company, corporation or other entity is included in the
term “Tenant”, then each such person, partnership, company, corporation or other
entity shall be jointly and severally liable for all obligations of Tenant under
this Lease.

6.5 Choice of Law.  This Lease shall be construed and governed by the laws of
the state in which the Land is located.  Tenant consents to Landlord’s choice of
venue for any legal proceeding brought by Landlord or Tenant to enforce the
terms of this Lease.

6.6 No Waiver of Remedies.  The waiver by Landlord or Tenant of any covenant or
condition contained in this Lease shall not be deemed to be a waiver of any
subsequent breach of such covenant or condition nor shall any custom or practice
which may develop between the parties in the administration of this Lease be
construed to waive or lessen the rights of Landlord or Tenant, as applicable, to
insist on the strict performance by the other of all of the covenants and
conditions of this Lease.  No act or thing done by any party hereto during the
Lease Term shall be deemed an acceptance or a surrender of the Premises, and no
agreement to accept a surrender of the Premises shall be valid unless made in
writing and signed by Landlord.  The mention in this Lease of any particular
remedy shall not preclude Landlord or Tenant from any other remedy it might
have, either under this Lease or at law, nor shall the waiver of or redress for
any violation of any covenant or condition in this Lease or in any of the rules
or regulations attached to this Lease or later adopted by Landlord, prevent a
subsequent act, which would have originally constituted a violation, from having
all the force and effect of an original violation.  The receipt by Landlord of
Base Rent, Additional Rent or any other sum payable under this Lease with
knowledge of a breach of any covenant or condition in this Lease shall not be
deemed a waiver of such breach.  The failure of Landlord to enforce any of the
rules and regulations attached to this Lease or later adopted, against Tenant or
any other tenant in the Building, shall not be deemed a waiver.  Any waiver by
Landlord must be in writing and signed by Landlord to be effective.

25

--------------------------------------------------------------------------------

 

6.7 Offer to Lease.  The submission of this Lease in a draft form to Tenant or
its broker or other agent does not constitute an offer to Tenant to lease the
Premises.  This Lease shall have no force or effect until: (a) it is executed
and delivered by Tenant to Landlord; and (b) it is executed and delivered by
Landlord to Tenant.

6.8 Force Majeure.  In the event that Landlord or Tenant shall be delayed,
hindered in or prevented from the performance of any act or obligation required
under this Lease by reason of acts of God, strikes, lockouts, labor troubles or
disputes, inability to procure or shortage of materials or labor, failure of
power or utilities, delay in transportation, fire, vandalism, accident, flood,
severe weather, other casualty, Governmental Requirements (including mandated
changes in the Plans and Specifications or the Tenant Improvements resulting
from changes in pertinent Governmental Requirements or interpretations thereof),
riot, insurrection, civil commotion, sabotage, explosion, war, natural or local
emergency, acts or omissions of others, including Tenant, or other reasons of a
similar or dissimilar nature not solely the fault of, or under the exclusive
control of, Landlord or Tenant, as applicable, then performance of such act or
obligation shall be excused for the period of the delay and the period for the
performance of any such act or obligation shall be extended for the period
equivalent to the period of such delay.

6.9 Landlord’s Consent.  Unless otherwise provided in this Lease, whenever
Landlord’s consent, approval or other action is required under the terms of this
Lease, such consent, approval or action shall be subject to Landlord’s judgment
or discretion exercised in good faith and shall be delivered in writing.

6.10 Severability; Captions.  If any clause or provision of this Lease is
determined to be illegal, invalid, or unenforceable under present or future
laws, the remainder of this Lease shall not be affected by such determination,
and in lieu of each clause or provision that is determined to be illegal,
invalid or unenforceable, there shall be added as a part of this Lease a
clause or provision as similar in terms to such illegal, invalid or
unenforceable clause or provision as may be possible and be legal, valid and
enforceable.  Headings or captions in this Lease are added as a matter of
convenience only and in no way define, limit or otherwise affect the
construction or interpretation of this Lease.

6.11 Interpretation.  Whenever a provision of this Lease uses the term
(a) “include” or “including”, that term shall not be limiting but shall be
construed as illustrative, (b) “covenant”, that term shall include any covenant,
agreement, term or provision, (c) “at law”, that term shall mean as specified in
any applicable statute, ordinance or regulation having the force of law or as
determined at law or in equity, or both, and (d) “day”, that uncapitalized word
shall mean a calendar day.  This Lease shall be given a fair and reasonable
interpretation of the words contained in it without any weight being given to
whether a provision was drafted by one party or its counsel.

6.12 Incorporation of Prior Agreement; Amendments.  This Lease contains all of
the agreements of the parties to this Lease with respect to any matter covered
or mentioned in this Lease, and no prior agreement or understanding pertaining
to any such matter shall be effective for any purpose.  No provision of this
Lease may be amended or added to except by an agreement in writing signed by the
parties to this Lease or their respective successors in interest.

6.13 Authority.  Each individual executing this Lease on behalf of Tenant
represents and warrants to Landlord that he or she is duly authorized to so
execute and deliver this Lease and that all corporate actions and consents
required for execution of this Lease have been given, granted or
obtained.  Tenant shall, within ten (10) Business Days after demand by Landlord,
deliver to Landlord satisfactory evidence of the due authorization of this Lease
and the authority of the person executing this Lease on its behalf.

6.14 Time of Essence.  Time is of the essence with respect to the performance of
every covenant and condition of this Lease.

6.15 Survival of Obligations.  Notwithstanding anything contained in this Lease
to the contrary or the expiration or earlier termination of this Lease, any and
all obligations of either party accruing prior to the expiration or termination
of this Lease shall survive the expiration or earlier termination of this Lease,
and either party shall promptly perform all such obligations whether or not this
Lease has expired or terminated.  Such obligations shall include any and all
indemnity obligations set forth in this Lease.

6.16 Consent to Service.  Tenant irrevocably consents to the service of process
of any action or proceeding at the address of the Premises.  Nothing in this
paragraph shall affect the right to serve process in any other manner permitted
by law.

6.17 Landlord’s Authorized Agents.  Notwithstanding anything contained in this
Lease to the contrary, including the definition of Landlord’s Agents, the
trustee of Landlord and Bentall Kennedy (U.S.) Limited Partnership (the
authorized signatory of Landlord) are the only entities authorized to amend,
renew or terminate this Lease, to compromise any of Landlord’s claims under this
Lease or to bind Landlord in any manner with respect to this Lease.  Neither the
Manager nor any leasing agent or broker shall be considered an authorized agent
of Landlord for such purposes.

26

--------------------------------------------------------------------------------

 

6.18 Waiver of Jury Trial.  Landlord and Tenant irrevocably waive the respective
rights to trial by jury in any action, proceeding or counterclaim brought by
either against the other (whether in contract or tort) on any matter arising out
of or relating in any way to this Lease, the relationship of Landlord and Tenant
or Tenant’s use or occupancy of the Premises.

6.19 Tenant Certification.  Tenant certifies that it is not acting, directly or
indirectly, for or on behalf of any person, group entity, or nation named as a
terrorist, “Specially Designated National and Blocked Person”, or other banned
or blocked person, group, entity nation, or transaction pursuant to any law,
order, rule or regulation that is enforced or administered by the Office of
Foreign Assets Control.  Tenant is not entering this Lease, directly or
indirectly on behalf of, or instigating or facilitating this Lease, directly or
indirectly on behalf of, any such person, group, entity or nation.

6.20 Addenda.  The provisions, if any, included at the end of this Lease, and
any riders and exhibits appended to this Lease, are hereby made a part of this
Lease as though set forth in full at this point.

[Signatures on following page]

27

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Lease has been executed on the date set forth above.

 

LANDLORD:

 

TENANT:

 

 

 

MEPT 200 WEST MADISON LLC,

a Delaware limited liability company  

 

MATTERSIGHT CORPORATION,

a Delaware corporation

 

 

 

 

 

 

By:

MEPT Edgemoor REIT LLC,

a Delaware limited liability company, its Manager

 

 

 

 

 

 

 

 

 

 

 

By:Bentall Kennedy (U.S.) Limited Partnership,

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

By: 

Bentall Kennedy (U.S.) G.P. LLC,

its general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/S/ PAUL A. BONEHAM

 

By:

/S/ DAVID GUSTAFSON

 

 

 

 

Name:

Paul A. Boneham

 

 

Name:

David Gustafson

 

 

 

 

Title:

EVP

 

 

Title:

Interim CFO, EVP of Product and
Customer Operations

 

 

 

 

 

 

 

 

 

By:

/S/ DAVID NIELSEN

 

 

 

 

 

 

 

 

Name:

David Nielsen

 

 

 

 

 

 

 

 

Title:

SVP

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Designated Address for Landlord:

 

Designated Address for Tenant:

 

 

 

c/o Bentall Kennedy (U.S.) Limited Partnership

 

Prior to the Commencement Date:

Attn:  Director - Asset Management

1215 Fourth Avenue, Suite 2400

Seattle, WA  98161-1085

Facsimile:  (206) 682-4769

 

 

200 S. Wacker Drive, Suite 820

Chicago, IL  60606

Facsimile:  (312) 454-3501

 

 

 

and to:

 

After the Commencement Date:

c/o NewTower Trust Company

 

 

Attn:  President/MEPT

Three Bethesda Metro Center

Suite 1600

Bethesda, MD  20814

Facsimile:  (240) 235-9961

 

 

200 West Madison Street, Suite 3100

Chicago, IL  60606

Facsimile:

 

 

 

FEIN:

 

 

 

 

 

with a copy to Manager at:

 

 

 

 

Transwestern Commercial Services Illinois, L.L.C.

200 West Madison Street, Suite 1130

Chicago, IL  60606

 

 

 

 

 

 

 

28

--------------------------------------------------------------------------------

 

RIDER

Mattersight Corporation

1. Rent Abatement.  Notwithstanding anything to the contrary contained in this
Lease, the monthly installments of Base Rent payable by Tenant under Section 3.2
of this Lease and all Additional Rent payable by Tenant under Section 3.4 of
this Lease shall be abated for the first seven (7) full calendar months of the
Lease Term, provided, however, if an uncured Event of Default occurs prior to or
during the aforesaid abatement period, then Tenant shall not be entitled to any
abatement after the date of such Event of Default.

2. Early Termination.  Tenant shall have the option to terminate this Lease
effective as of July 31, 2020 (the “Early Termination Date”) upon the following
terms and conditions:  (i) Tenant may exercise such option to terminate only by
written notice (the “Early Termination Notice”) which is received by Landlord on
or before October 31, 2019, time being of essence; (ii) in consideration of
Landlord’s agreement to terminate this Lease prior to the expiration date of
this Lease, Tenant shall pay Landlord an amount (the “Early Termination Fee”)
equal to the sum of (x) the Base Rent and reasonably estimated Additional Rent
payable by Tenant under this Lease for the three (3) months immediately after
the Early Termination Date plus (y) the unamortized portion of the Tenant
Improvement Allowance, abated rent and leasing commissions incurred by Landlord
in connection with this Lease calculated over the eighty-four (84) month rent
period from August 1, 2015 to July 31, 2022 with interest at eight percent (8%)
per annum, which amount shall be paid to Landlord concurrently with the Early
Termination Notice; (iii) Tenant shall vacate the Premises and surrender
possession of the same to Landlord in the condition specified in this Lease no
later than 11:59 p.m. on the Early Termination Date; (iv) Tenant’s option
hereunder may be exercised and the Lease Term shall be terminated only if no
uncured Event of Default then exists; and (v) upon the satisfaction of the
foregoing, this Lease shall be terminated and canceled as of the  Early
Termination Date without further agreement between Landlord and Tenant,
provided, however, Tenant shall remain liable for the payment of Rent and other
charges and the performance of all of the terms and provisions of this Lease due
and owing or accrued up to and including the Early Termination Date.  The option
granted herein is personal to the Tenant named herein and is not transferable to
any assignee (other than a Permitted Transferee) or subtenant hereunder.  In the
event of any assignment of this Lease (other than a Permitted Transferee), the
option granted hereby shall automatically terminate.

3. Option to Extend.  Tenant shall have the option to extend the Lease Term for
one (1) additional period of five (5) years commencing on the expiration of the
initial Lease Term.  Such option shall be exercised only by Tenant giving
written notice thereof which is received by Landlord on or before October 31,
2021, time being of the essence; provided, however, Tenant shall be entitled to
exercise the option to extend granted herein, and the Term shall, in fact, be
extended by reason of such exercise, only if this Lease is in full force and
effect and no Event of Default exists hereunder.  In the event that the Term is
in fact extended pursuant to the foregoing, then any such extension shall be
upon all of the same terms, covenants, provisions and conditions as contained in
this Lease except the annual Base Rent during the extension period shall be
adjusted to be the Market Rent (as hereinafter defined) for the Premises but in
any event no less than the annual Base Rent payable prior to the adjustment.  As
used herein, “Market Rent” means the product obtained by multiplying (i) the
annual rental rate per square foot then established and prevailing in the
Building for new leases or lease renewals or, if no such new lease or lease
renewals have been entered into within the twelve (12) month period preceding
the date of the determination, then the established and prevailing rental rate
per square foot being charged as of such date for comparable space to other
tenants in other comparable buildings in the Chicago central business area, all
as determined in good faith by Landlord taking into account the term of the
lease, the credit of the tenant, the location and use of the premises and
available concessions such as tenant improvement allowances and rent abatements;
by (ii) the total rentable square feet of floor area contained within the
Premises.  The Market Rent may increase during the extension period depending on
market escalations, conditions and terms determined at the same time as the
initial Market Rent.  Landlord shall notify Tenant of the Market Rent prior to
the date which is nine (9) months before the commencement of the extension
period, and Tenant may withdraw its exercise of such option by written notice
which is received by Landlord on or before the tenth (10th) Business Day, time
being of the essence, after Tenant’s receipt of notice of the Market Rent from
Landlord, and in such event, this Lease shall terminate upon the expiration of
the then current term.  Landlord and Tenant, within thirty (30) days after the
request of either, shall execute and deliver a supplemental memorandum
confirming the annual Base Rent during the extension period when
determined.  The rights hereby granted are personal to Tenant named herein and
are not transferable to any assignee (other than a Permitted Transferee) or
subtenant hereunder.  In the event of any assignment  of the Lease (other than
to a Permitted Transferee) or subletting of more than thirty percent (30%) of
the Premises, the rights set forth in this Paragraph shall automatically
terminate and shall thereafter be null and void.

4. Access.  Landlord agrees to provide Tenant with access to the Premises
twenty-four (24) hours per day, seven (7) days per week subject to the terms and
provisions of this Lease and any limitation or restrictions resulting from an
emergency or other event of force majeure under Section 6.8 of this Lease.

5. Wireless Communication.  The parties acknowledge that Landlord has entered
into an agreement with Mobilitie Investments III, LLC (“Mobilitie”) pursuant to
which Landlord granted Mobilitie the exclusive right to provide wireless voice,
data, messaging and other wireless communication services in the Building, and
accordingly, Tenant expressly agrees that it shall not install

1

--------------------------------------------------------------------------------

 

a multi-carrier neutral host distributed antenna system in the Premises and/or
provide any wireless voice, wireless data, wireless messaging or similar type of
wireless services pertaining to cellular services now or in the future offered
to the public in general using spectrum radio frequencies (“Wireless
Communication Services”) provided, however, the foregoing shall not preclude
Tenant from constructing a network for the provision of Wireless Communication
Services solely within the Premises and solely for the use by Tenant and
Tenant’s Agents.  

6. Conflict.  In the event of a conflict between the terms and provisions of
this Rider and the terms and provisions of the remainder of the Lease, the terms
and provisions of this Rider shall control and govern.  

 

 

 

2

--------------------------------------------------------------------------------

 

EXHIBIT A

DRAWING SHOWING LOCATION OF THE PREMISES

[g2016031121074843211492.jpg]

 

 

 

1

--------------------------------------------------------------------------------

 

EXHIBIT B

tenant’s WORK

1. Prior to start of construction of the Tenant Improvements, Tenant shall
submit for Landlord’s review and approval a space plan and final Plans and
Specifications for the Tenant Improvements which shall include final mechanical
(including heating, ventilating and air conditioning), electrical, plumbing and
furniture drawings.  If Landlord does not provide Tenant with approval or denial
of approval within ten (10) Business Days after Landlord’s receipt of such
submission, the same shall be deemed approved.  It is expressly understood and
agreed that in approving Tenant’s space plan and the final Plans and
Specifications, Landlord shall have no liability whatsoever for any defects,
errors or omissions in the documentation furnished by it to Tenant or as a
result of its approval, nor shall Landlord be deemed to have warranted or
represented that the same comply with applicable codes, regulations, ordinances,
covenants or restrictions affecting the construction of improvements on the
Premises, and Tenant shall have sole responsibility for compliance with all such
matters.  

2. Prior to start of construction of the Tenant Improvements, Tenant shall
submit a list of all architectural and engineering consultants and contractors
and subcontractors working on the Tenant Improvements for Landlord’s approval,
which approval shall not be unreasonably withheld, conditioned or delayed.  All
contractors and subcontractors shall employ only union labor and shall meet the
requirements of Section 4.5 of the Lease.

3. Prior to the commencement of the Tenant Improvements, Tenant shall submit to
Landlord a construction cost breakdown (the “Construction Budget”) for such work
certified to by the architect or general contractor employed by Tenant to
supervise such work, which breakdown shall show the total cost of such work and
all component items thereof.

4. Following Landlord’s approval of the Plans and Specifications, Tenant shall
promptly commence and diligently prosecute to completion the Tenant Improvements
in good and workmanlike manner, in compliance with all building codes and
regulations and the instructions and policies of Landlord, and substantially in
accordance with the approved Plans and Specifications and free of construction
liens.  Tenant shall indemnify Landlord and save Landlord harmless from and
against any and all claims, liens, costs and expenses on account of such
work.  Any development of the Premises other than substantially in accordance
with the approved Plans and Specifications shall, at the option of Landlord,
constitute a default under the terms, conditions and provisions of this Lease,
and Landlord shall be entitled to enjoin such development in addition to all
other rights or remedies Landlord may have, it being expressly acknowledged and
agreed by the parties that monetary damages would be an inadequate remedy in
such event.  Tenant shall pay Landlord out of the Tenant Improvement Allowance a
supervision fee of two percent (2%) of the hard costs of construction of the
Tenant Improvements for Landlord’s supervision and coordination of Tenant’s work
to ensure that the same does not adversely affect the Building or Building
systems.

5. During construction of the Tenant Improvements, Tenant shall only access the
Building via locations previously approved by Landlord during normal working
hours unless otherwise approved by Landlord.

6. During construction of the Tenant Improvements, Tenant shall not
inconvenience or materially disturb tenants of the Building.  Tenant shall
ensure all common areas will be free and clear of construction materials and any
common areas affected by Tenant’s construction will be cleaned on a daily basis
or more often as conditions, in Landlord’s reasonable opinion, require.  Tenant
shall pay Landlord all reasonable dumpster fees out of the Tenant Improvement
Allowance.

7. Prior to start of construction of the Tenant Improvements, all architectural
and engineering consultants and all contractors shall submit evidence of
commercial general liability insurance with a minimum of $2,000,000 coverage
also listing Landlord, Bentall Kennedy (U.S.) Limited Partnership and Manager as
additional insureds.

8. Tenant shall be responsible for compliance with all state, federal, and local
codes as it pertains to the Tenant Improvements.  Tenant shall submit to
Landlord copies of all state and local approvals required in connection with the
Tenant Improvements.

9. Tenant shall provide temporary construction barriers to control and retain
noise, dust, or other materials within the Premises.  Tenant agrees to follow
all reasonable directives from Landlord if, in Landlord’s opinion, Tenant’s
efforts to control the above-mentioned emissions are not adequate.  Tenant
agrees that all waste, garbage and debris resulting from any work performed by
Tenant or Tenant’s contractors or subcontractors shall be removed from the
Premises at Tenant’s sole cost and expense.

10. Landlord shall provide Tenant with a Tenant Improvement Allowance of
$1,651,275.00 ($75.00 per rentable square foot in the Premises) to pay for the
cost of the Tenant Improvements including, without limitation, all hard and soft
construction costs, telecommunications equipment and cabling, permit fees,
architectural fees, engineering fees, furniture, moving expenses, and other

1

--------------------------------------------------------------------------------

 

soft costs.  Except for the Tenant Improvement Allowance, Tenant shall be
responsible for payment of all hard and soft costs of the Tenant
Improvements.  Provided there is no Event of Default under this Lease, upon
receipt by Landlord of a payment request together with evidence reasonably
satisfactory to Landlord of the costs covered by such request and lien waivers
from Tenant’s general contractor and all subcontractors pertaining to completed
work for which payment is then being requested, Landlord shall pay to Tenant (no
more than once a month) an amount equal to the product of (i) the amount of the
payment request multiplied by (ii) a fraction, the numerator of which is the
Tenant Improvement Allowance and the denominator of which is the total amount of
the Construction Budget (but in no event less than the Tenant Improvement
Allowance), minus a retainage of ten percent (10%) of the foregoing amount which
will be paid to Tenant upon the completion of the Tenant Improvements and
receipt by Landlord of final lien waivers from Tenant’s general contractor and
all subcontractors involved with Tenant Improvements and evidence reasonably
satisfactory to Landlord of the total construction costs.  The parties
acknowledge and agree that the Tenant Improvement Allowance shall in no event
exceed the actual costs for the particular work in question.  In the event
Landlord has made payment of the Tenant Improvement Allowance to Tenant and this
Lease or Tenant’s right of possession of the Premises subsequently terminates as
the result of an Event of Default prior to the expiration date hereof, then
Tenant shall be required to repay the unamortized portion of the Tenant
Improvement Allowance to Landlord, upon demand.  In the event that Landlord has
made payment of all or a portion of the Tenant Improvement Allowance to Tenant
and this Lease or Tenant’s right of possession of the Premises subsequently
terminates as a result of an Event of Default prior to the expiration date
hereof, then Tenant shall be required to repay Landlord the unamortized portion
of the Tenant Improvement Allowance upon demand.  Notwithstanding anything to
the contrary contained in this Lease, in the event that Tenant has not
substantially completed the Tenant Improvements by December 31, 2015, then
Landlord shall have no obligation to pay any unused portion of the Tenant
Improvement Allowance to Tenant.

11. Upon completion of construction, Tenant shall furnish to Landlord (i) lien
waivers from all contractors involved in the construction of Tenant’s Work and
(ii) as built plans of the Premises.

 

 

 

2

--------------------------------------------------------------------------------

 

EXHIBIT C

FORM OF LEASE MEMORANDUM

MEPT 200 WEST MADISON LLC, a Delaware limited liability company, as Landlord,
and ________________________ as Tenant, executed that Lease dated as of
__________________, 200__ (the “Lease”).

The Lease contemplates that this document shall be delivered and executed as set
forth in the paragraph entitled “Lease Memorandum”.  This Lease Memorandum shall
become part of the Lease.

Landlord and Tenant agree as follows:

1. The Commencement Date of the Lease is ______________________________.

2. The end of the Lease Term and the date on which this Lease will expire is
______________________.

3. The Lease is in full force and effect as of the date of this Lease
Memorandum.  By execution of this Lease Memorandum, Tenant confirms that as of
the date of the Lease Memorandum (a) Tenant has no claims against Landlord and
(b) Landlord has fulfilled all of its obligations under the Lease required to be
fulfilled by Landlord.

4. The Premises consist of approximately __________ rentable square feet.

5. Base Rent:  The amount of Base Rent and the portion of the Lease Term during
which such Base Rent is payable shall be determined from the following table:

 

Applicable Portion of Lease Term

Rate Per Rentable

Sq. Ft./ Annum

Annual Base Rent

Monthly Base

Rent Installment

(Annual ÷ 12)

Beginning

Ending

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6. Tenant’s Pro Rata Share is ________________ percent (_________%).

1

--------------------------------------------------------------------------------

 

 

LANDLORD:

 

TENANT:

 

 

,

MEPT 200 WEST MADISON LLC,

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

By:

MEPT Edgemoor REIT LLC,

a Delaware limited liability company, its Manager

 

 

 

 

 

 

 

 

 

 

By:

Bentall Kennedy (U.S.) Limited Partnership,

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

By:

Bentall Kennedy (U.S.) G.P. LLC,

its general partner

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

Name:

 

 

 

Name:

 

 

 

 

Its:

 

 

 

Its:

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------

 

EXHIBIT D

RULES AND REGULATIONS

1. No sign, placard, picture, advertisement, name or notice shall be installed
or displayed on any part of the outside or inside of the Building or Land
without the prior written consent of the Landlord.  Landlord shall have the
right to remove, at Tenant’s expense and without notice, any sign installed or
displayed in violation of this rule.  All approved signs or lettering on doors
and walls shall be printed, painted, affixed or inscribed at the expense of
Tenant by a person chosen by Landlord.

2. If Landlord objects in writing to any curtains, blinds, shades, screens or
hanging plants or other similar objects attached to or used in connection with
any window or door of the Premises, Tenant shall immediately discontinue such
use.  No awning shall be permitted on any part of the Premises.  Tenant shall
not place anything against or near glass partitions or doors or windows which
may appear unsightly from outside the Premises.

3. Tenant shall not obstruct any sidewalk, halls, passages, exits, entrances,
elevators, escalators, or stairways of the Building.  The halls, passages,
exits, entrances, elevators, escalators and stairways are not open to the
general public.  Landlord shall in all cases retain the right to control and
prevent access to such areas of all persons whose presence in the judgment of
Landlord would be prejudicial to the safety, character, reputation and interest
of the Land, Building and the Building’s tenants; provided that, nothing in this
Lease contained shall be construed to prevent such access to persons with whom
any Tenant normally deals in the ordinary course of its business, unless such
persons are engaged in illegal activities.  Tenant shall not go upon the roof of
the Building.

4. The directory of the Building will be provided exclusively for the display of
the name and location of tenants only, and Landlord reserves the right to
exclude any other names therefrom.

5. [Intentionally omitted]

6. Landlord will furnish Tenant, free of charge, two (2) keys to each door lock
in the Premises.  Landlord may make a reasonable charge for any additional
keys.  Tenant shall not make or have made additional keys, and Tenant shall not
alter any lock or install a new additional lock or bolt on any door of its
Premises.  Tenant, upon the termination of its tenancy, shall deliver to
Landlord the keys of all doors which have been furnished to Tenant, and in the
event of loss of any keys so furnished, shall pay Landlord therefor.

7. [Intentionally omitted]  

8. If Tenant requires Telecommunication Services, computer circuits, burglar
alarm or similar services or other utility services, it shall first obtain
Landlord’s approval of the construction or installation of such
services.  Application for such services shall be made in accordance with the
procedure prescribed by Landlord in subsection 3.5.2 of the Lease.

9. Tenant shall not place a load upon any floor of the Premises which exceeds
the load per square foot which such floor was designed to carry and which is
allowed by Governmental Requirements, provided, however, Tenant shall be
permitted to install its IT equipment regardless of weight as long as Tenant’s
structural engineer designs a method of mitigating or spreading such load which
is approved by Landlord.  Heavy objects shall, if reasonably considered
necessary by Landlord, stand on such platforms as determined by Landlord to be
necessary to properly distribute the weight.  Business machines and mechanical
equipment belonging to Tenant, which cause noise or vibration that may be
transmitted to the structure of the Building or to any space in the Building or
to any other tenant in the Building, shall be placed and maintained by Tenant,
at Tenant’s expense, on vibration eliminators or other devices sufficient to
eliminate noise or vibration.  The persons employed to move such equipment in or
out of the Building must be reasonably acceptable to Landlord.  Landlord will
not be responsible for loss of, or damage to, any such equipment or other
property from any cause, and all damage done to the Building by maintaining or
moving such equipment or other property shall be repaired at the expense of
Tenant.

10. Tenant shall not use or keep in the Premises any kerosene, gasoline or
inflammable or combustible fluid or material other than those limited quantities
permitted by the Lease.  Tenant shall not use or permit to be used in the
Premises any foul or noxious gas or substance, or permit or allow the Premises
to be occupied or used in a manner offensive or objectionable to Landlord or
other occupants of the Building by reason of noise, odors or vibrations nor
shall Tenant bring into or keep in or about the Premises any birds or animals
unless required by Governmental Requirements.

11. Tenant shall not use any method of heating or air-conditioning other than
that supplied by Landlord.

1

--------------------------------------------------------------------------------

 

12. Tenant shall not waste any utility provided by Landlord and agrees to
reasonably cooperate fully with Landlord to assure the most effective operation
of the Building’s heating and air-conditioning and to comply with any
governmental energy-saving rules, laws or regulations of which Tenant has actual
notice.

13. Landlord reserves the right, exercisable without notice and without
liability to Tenant, to change the name and street address of the Building.

14. Landlord reserves the right to exclude from the Building between the hours
of 6 p.m. and 7 a.m. the following day, or such other hours as may be
established from time to time by Landlord, and on Sundays and legal holidays,
any person unless that person is known to the person or employee in charge of
the Building and has a pass or is properly identified.  Tenant shall be
responsible for all persons for whom it requests passes and shall be liable to
Landlord for all acts of such persons.  Landlord shall not be liable for damages
for any error with regard to the admission to or exclusion from the Building of
any person.  Landlord reserves the right to prevent access to the Building in
case of invasion, mob, riot, public excitement or other commotion by closing the
doors or by other appropriate action.

15. Tenant shall close and lock the doors of its Premises and entirely shut off
all water faucets or other water apparatus, and electricity, gas or air outlets
before Tenant and its employees leave the Premises.  Tenant shall be responsible
for any damage or injuries sustained by other tenants or occupants of the
Building or by Landlord for noncompliance with this rule.

16. The toilet rooms, toilets, urinals, wash bowls and other apparatus shall not
be used for any purpose other than that for which they were constructed and no
foreign substance of any kind whatsoever shall be deposited in them.  The
expenses of any breakage, stoppage or damage resulting from the violation of
this rule shall be borne by Tenant if it or its employees or invitees shall have
caused it.

17. Tenant shall not sell, or permit the sale at retail, of newspapers,
magazines, periodicals, theater tickets or any other goods or merchandise to the
general public in or on the Premises.  Tenant shall not make any room-to-room
solicitation of business from other tenants in the Building.  Tenant shall not
use the Premises for any business or activity other than that specifically
provided for in the Lease.

18. Except as expressly permitted by the Lease, Tenant shall not install any
radio or television antenna, loudspeaker or other device on the roof or exterior
walls of the Building.  Tenant shall not interfere with radio or television
broadcasting or reception from or in the Building or elsewhere. Other than the
usual and customary cellular telephones, Tenant shall not install or utilize any
wireless Telecommunication Facilities, including antenna and satellite receiver
dishes within the Premises or on, in, or about the Building without first
obtaining Landlord’s prior written consent and Landlord at its option may
require the entry of a supplemental agreement with respect to such construction
or installation.  Tenant shall comply with all instructions for installation and
shall pay or shall cause to be paid the entire cost of such
installations.  Application for such facilities shall be made in the same manner
and shall be subject to the same requirements as specified for Telecommunication
Services and Telecommunication Facilities in the paragraph of the Lease entitled
“Utilities”.  Supplemental rules and regulations may be promulgated by Landlord
specifying the form of and information to be included with the application and
establishing procedures, regulations and controls with respect to the
installation and use of such wireless Telecommunication Facilities.

19. Tenant shall not mark, drive nails, screws or drill into the partitions,
woodwork or plaster or in any way deface the Premises.  Landlord reserves the
right to direct electricians as to where and how telephone and telegraph wires
are to be introduced to the Premises.  Tenant shall not cut or bore holes for
wires.  Tenant shall not affix any floor covering to the floor of the Premises
in any manner except as approved by Landlord.  Tenant shall repair any damage
resulting from noncompliance with this rule.

20. Tenant may install, maintain or operate upon the Premises any vending
machine without the written consent of Landlord provided Tenant notifies
Landlord after the installation of any such equipment and Landlord is given the
opportunity to inspect said equipment.

21. Canvassing, soliciting and distribution of handbills or any other written
material, and peddling in the Building or Land are prohibited, and Tenant shall
cooperate to prevent the same.

22. Landlord reserves the right to exclude or expel from the Building and Land
any person who, in Landlord’s judgment, is intoxicated, under the influence of
liquor or drugs or in violation of any of these Rules and Regulations.

23. Tenant shall store all of its trash and garbage within the Premises.  Tenant
shall not place in any trash box or receptacle any material which cannot be
disposed of in the ordinary and customary manner of trash and garbage
disposal.  All garbage and refuse disposal shall be made in accordance with
directions issued from time to time by Landlord.

2

--------------------------------------------------------------------------------

 

24. The Premises shall not be used for lodging or any improper or immoral or
objectionable purpose.  No cooking shall be done or permitted by Tenant, except
that use by Tenant of Underwriters’ Laboratory approved equipment for brewing
coffee, tea, hot chocolate and similar beverages and microwaving food shall be
permitted; provided that, such equipment and its use is in accordance with all
Governmental Requirements.

25. Tenant shall not use in the Premises or in the public halls of the Building
any hand truck except those equipped with rubber tires and side guards or such
other material-handling equipment as Landlord may approve.  Tenant shall not
bring any other vehicles of any kind into the Building.

26. Without the prior written consent of Landlord, Tenant shall not use the name
of the Building in connection with or in promoting or advertising the business
of Tenant except as Tenant’s address.

27. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.

28. Tenant assumes any and all responsibility for protecting the Premises from
theft, robbery and pilferage, which includes keeping doors locked and other
means of entry to the Premises closed.

29. The requirements of Tenant will be attended to only upon appropriate
application to the Manager of the Building by an authorized
individual.  Employees of Landlord are not required to perform any work or do
anything outside of their regular duties unless under special instructions from
Landlord, and no employee of Landlord is required to admit Tenant to any space
other than the Premises without specific instructions from Landlord.

30. Tenant shall not park its vehicles in any parking areas designated by
Landlord as areas for parking by visitors to the Building or Land.  Tenant shall
not leave vehicles in the parking areas overnight nor park any vehicles in the
Building parking areas other than automobiles, motorcycles, motor driven or
nonmotor driven bicycles or four-wheeled trucks.

31. Landlord may waive any one or more of these Rules and Regulations for the
benefit of Tenant or any other tenant, but no such waiver by Landlord shall be
construed as a waiver of such Rules and Regulations in favor of any other
person, nor prevent Landlord from thereafter revoking such waiver and enforcing
any such Rules and Regulations against any or all of the tenants of the
Building.

32. These Rules and Regulations are in addition to, and shall not be construed
to in any way modify or amend, in whole or in part, the covenants and conditions
of any lease of premises in the Building.  If any provision of these Rules and
Regulations conflicts with any provision of the Lease, the terms of the Lease
shall prevail.

33. Landlord reserves the right to make such other and reasonable Rules and
Regulations as, in its judgment, may from time to time be needed for safety and
security, the care and cleanliness of the Building and Land, the preservation of
good order in the Building and the maintenance or enhancement of the value of
the Building as a rental property.  Tenant agrees to abide by all the Rules and
Regulations stated in this exhibit and any additional rules and regulations
which are so made by Landlord.

34. Tenant shall be responsible for the observance of all of the foregoing rules
by Tenant and Tenant’s Agents.

 

 

 

3

--------------------------------------------------------------------------------

 

EXHIBIT E

LETTER OF CREDIT CRITERIA

1. The letter of credit shall be clean, irrevocable and unconditional.

2. The letter of credit shall be in the amount specified in Section 3.3 of the
Lease (“Lease Security Provisions”).

3. The letter of credit shall be issued in favor of:

MEPT 200 West Madison LLC

c/o NewTower Trust Company

Three Bethesda Metro Center

Suite 1600

Bethesda, MD  20814

Attn:  President

The letter of credit shall be effective immediately on its issuance.

4. The letter of credit must either (a) be issued by a national bank which is a
member of the New York Clearing House and which has a banking office dedicated
to the administration and payment of letters of credit in a location approved by
Landlord or (b) if issued by any bank which is not described in clause (a), be
confirmed by a bank described in clause (a).  The issuing bank must have been
assigned by Standard & Poors Investor Services a Counterparty Credit Rating of
BBB+ or better.  If clause (b) is applicable, the confirming bank must be
assigned by Standard & Poors Investor Services a Counterparty Credit Rating of
BBB+, or better.  The identity of the issuing bank and of any confirming bank
shall be reasonably satisfactory to Landlord.

5. The letter of credit shall have an expiration date no earlier than the first
anniversary of the date of its issuance and shall provide for its automatic
renewal from year to year unless terminated by the issuing bank by notice to
Landlord given not less than sixty (60) days prior to its expiration
date.  Notice to Landlord shall be in writing, made by (i) United States Postal
Service, certified mail, return receipt requested; or (ii) reputable express or
courier service.  Notice to Landlord shall be addressed to Landlord at its
address in paragraph 3 above and to the following parties:

NewTower Trust Company

Multi-Employer Property Trust,

c/o Bentall Kennedy (U.S.) Limited Partnership

Attn:  MEPT/Director of Asset Management

1215 Fourth Avenue, Suite 2400

Seattle, WA  98161

and to:

Transwestern Commercial Services Illinois, L.L.C.

200 West Madison Street, Suite 1130

Chicago, IL  60606

The final expiration date of the letter of credit and all renewals of it shall
be no earlier than sixty (60) days following the end of the Lease Term.

6. The letter of credit may be drawn at the designated banking office of either
the issuer of the letter of credit described in clause (a) of paragraph 4 or, if
clause (b) of paragraph 4 is applicable, the confirming bank described in
clause (b) of such paragraph 4.  The letter of credit shall allow for draws to
be made at sight on a draft drawn by the beneficiary of the letter of
credit.  The draft shall be approved as to form by Landlord.  The letter of
credit must allow for one draw in the whole amount or multiple partial
draws.  Landlord shall not be required to deliver any certificate, affidavit or
other writing to the issuer expressing the basis for the draw as a condition to
any draw.

7. The letter of credit shall be transferable and any applicable transfer fees
shall be paid for by Tenant.

1

--------------------------------------------------------------------------------

 

8. The letter of credit shall be governed by (a) the International Standby
Practices (ISP 98 published by the International Chamber of Commerce) and
(b) the United Nations Convention on Independent Guarantees and Standby Letters
of Credit.  Alternatively, if approved by the lender and if required by either
the issuing bank or the confirming bank the Uniform Customs and Practices for
Documentary Credits published by the International Chamber of Commerce may be
substituted for the Practices referred to in clause (a) to the extent such
Customs and Practices are not inconsistent with the criteria in this Exhibit.

9. Issuer shall waive all waiting periods whether under Uniform Commercial Code
Section 5-112 or otherwise.

10. The letter of credit shall otherwise be in such form and shall be subject to
such requirements as Landlord may reasonably require.

 

 

 

2

--------------------------------------------------------------------------------

 

EXHIBIT F

JANITORIAL SPECIFICATIONS

GENERAL CLEANING SPECIFICATIONS

NIGHTLY

General Offices:

 

1.

All hard surfaced flooring to be swept using approved dustdown preparation.

 

2.

Empty all waste receptacles and remove wastepaper.

 

3.

Wash clean all Building water fountains and coolers.

 

4.

Sweep all private stairways.

WEEKLY

 

1.

Vacuum all carpeting and rugs.

 

2.

Wipe clean all brass and other bright work.

 

3.

Spot clean glass for fingerprints.

QUARTERLY

 

1.

High dust pictures, frames, charts, graphs and similar wall hangings

 

2.

Dust all vertical surfaces, such as walls, partitions, doors, door frames and
other surfaces not reached in nightly cleaning.

 

3.

Dust all venetian blinds.

 

4.

General kitchen cleaning consistent with kitchen cleaning provided to other
tenants of the Building.

Nightly cleaning of Common Lavatories (does not include private lavatories):

 

1.

Sweep and wash floors.

 

2.

Wash and polish all mirrors, shelves, bright work and enameled surfaces.

 

3.

Wash and disinfect all basins, bowls and urinals.

 

4.

Wash all toilet seats.

 

5.

Hand dust and clean all partitions, tile walls, dispensers and receptacles in
lavatories

 

6.

Empty paper receptacles, remove wastepaper.

 

7.

Fill toilet tissue holders.

 

8.

Empty and clean sanitary disposal receptacles.

 

 

 

1

--------------------------------------------------------------------------------

 

EXHIBIT G

APPROVED FORM OF LETTER OF CREDIT

IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF_______

DATE:

BENEFICIARY:

MEPT 200 WEST MADISON LLC

C/O NEWTOWER TRUST COMPANY

3 BETHESDA METRO CENTER, SUITE 1600

BETHESDA, MARYLAND 20814

ATTN: PRESIDENT

APPLICANT:

MATTERSIGHT CORPORATION

OPERATING ACCOUNT

200 SOUTH WACKER SUITE 820

CHICAGO IL 60606

AMOUNT: US $425,000.00 (FOUR HUNDRED TWENTY FIVE THOUSAND  AND NO/100 U.S.
DOLLARS)

EXPIRATION DATE: (ONE YEAR FROM ISSUANCE)

LOCATION: AT OUR COUNTERS IN SANTA CLARA, CALIFORNIA

DEAR SIR/MADAM:                                    

WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF______ IN
YOUR FAVOR AVAILABLE BY YOUR DRAFTS DRAWN ON US AT SIGHT IN THE FORM OF EXHIBIT
“A” ATTACHED AND ACCOMPANIED BY THE FOLLOWING DOCUMENTS:

1. THE ORIGINAL OF THIS LETTER OF CREDIT AND ALL AMENDMENT(S), IF ANY.

2. BENEFICIARY’S SIGNED STATEMENT STATING AS FOLLOWS:

(A)  "THE UNDERSIGNED BENEFICIARY IS ENTITLED TO DRAW UPON THIS LETTER OF CREDIT
PURSUANT TO THE TERMS OF THAT LEASE DATED ______________, FOR PREMISES AT 200
WEST MADISON STREET, CHICAGO, ILLINOIS, BETWEEN MATTERSIGHT CORPORATION., AS
TENANT, AND MEPT 200 WEST MADISON LLC , AS LANDLORD, AS SUCH LEASE MAY HAVE BEEN
MODIFIED OR AMENDED TO DATE. THE UNDERSIGNED BENEFICIARY HEREBY MAKES DEMAND FOR
THE PAYMENT OF ________ [INSERT DRAW AMOUNT] UNDER THE LETTER OF CREDIT."

-OR-

(B) "BENEFICIARY HAS RECEIVED A NOTICE FROM SILICON VALLEY BANK THAT LETTER OF
CREDIT NUMBER SVBSF00______ WILL NOT BE EXTENDED AND APPLICANT HAS FAILED TO
PROVIDE A NEW LETTER OF CREDIT SATISFACTORY TO BENEFICIARY WITHIN 30 DAYS PRIOR
TO THE CURRENT EXPIRY DATE."

SUCH STATEMENT SHALL BE CONCLUSIVE AS TO SUCH MATTERS AND WE ACCEPT SUCH
STATEMENT AD BINDING AND CORRECT WITHOUT HAVING TO INVESTIGATE OR HAVING TO BE
RESPONSIBLE FOR THE ACCURACY, TRUTHFULNESS OR VALIDITY THEREOF OR ANY PART
THEREOF AND NOTWITHSTANDING THE CLAIM OF ANY PERSON TO THE CONTRARY.

PAGE 2

ALL THE DETAILS SET FORTH HEREIN IN THIS LETTER OF CREDIT DRAFT IS APPROVED BY
APPLICANT.  IF THERE IS ANY DISCREPANCY BETWEEN THE DETAILS OF THIS LETTER OF
CREDIT DRAFT AND THE LETTER OF CREDIT APPLICATION, BETWEEN APPLICANT AND SILICON
VALLEY BANK, THE DETAILS HEREOF SHALL PREVAIL.

 

___________________________                           _______________

Applicant’s  Authorized Signature                           DATE

--------------------------------------------------------------------------------

 

THE LEASE AGREEMENT MENTIONED ABOVE IS FOR IDENTIFICATION PURPOSES ONLY AND IT
IS NOT INTENDED THAT SAID LEASE AGREEMENT BE INCORPORATED HEREIN OR FORM PART OF
THIS LETTER OF CREDIT.

PARTIAL DRAWS ARE ALLOWED. THIS LETTER OF CREDIT MUST ACCOMPANY ANY DRAWINGS
HEREUNDER FOR ENDORSEMENT OF THE DRAWING AMOUNT AND WILL BE RETURNED TO THE
BENEFICIARY WITHIN TEN (10) DAYS AFTER DELIVERY BY BENEFICIARY UNLESS IT IS
FULLY UTILIZED.

DRAFT(S) AND DOCUMENTS MUST INDICATE THE NUMBER AND DATE OF THIS LETTER OF
CREDIT.

THIS LETTER OF CREDIT SHALL BE AUTOMATICALLY EXTENDED FOR AN ADDITIONAL PERIOD
OF ONE YEAR, WITHOUT AMENDMENT, FROM THE PRESENT OR EACH FUTURE EXPIRATION DATE
UNLESS AT LEAST SIXTY (60) DAYS PRIOR TO THE THEN CURRENT EXPIRATION DATE WE
SEND YOU A NOTICE BY REGISTERED CERTIFIED MAIL, RETURN RECEIPT REQUESTED OR
OVERNIGHT COURIER SERVICE TO BENEFICIARY AT ITS ADDRESS ABOVE AND TO THE
FOLLOWING PARTIES: NEWTOWER TRUST COMPANY MULTI-EMPLOYER PROPERTY TRUST, C/O
BENTALL KENNEDY (U.S.) LIMITED PARTNERSHIP, ATTN:  MEPT/DIRECTOR OF ASSET
MANAGEMENT, 1215 FOURTH AVENUE, SUITE 2400, SEATTLE, WA  98161 AND TO:
TRANSWESTERN COMMERCIAL SERVICES ILLINOIS, L.L.C., 200 WEST MADISON STREET,
SUITE 1130, CHICAGO, IL  60606, THAT THIS LETTER OF CREDIT WILL NOT BE EXTENDED
BEYOND THE THEN CURRENT EXPIRATION DATE.  IN NO EVENT SHALL THIS LETTER OF
CREDIT BE AUTOMATICALLY EXTENDED BEYOND   [INSERT A FINAL EXPIRATION DATE] WHICH
SHALL BE THE FINAL EXPIRATION DATE OF THIS LETTER OF CREDIT.

THIS LETTER OF CREDIT IS TRANSFERABLE BY THE ISSUING BANK AT THE REQUEST OF THE
BENEFICIARY ONE OR MORE TIMES BUT IN EACH INSTANCE TO A SINGLE BENEFICIARY AND
ONLY IN ITS ENTIRETY UP TO THE THEN AVAILABLE AMOUNT IN FAVOR OF ANY NOMINATED
TRANSFEREE ASSUMING SUCH TRANSFER TO SUCH TRANSFEREE WOULD BE IN COMPLIANCE WITH
THEN APPLICABLE LAW AND REGULATIONS, INCLUDING BUT NOT LIMITED TO THE
REGULATIONS OF THE U.S. DEPARTMENT OF TREASURY AND U.S. DEPARTMENT OF COMMERCE.
AT THE TIME OF TRANSFER, THE ORIGINAL LETTER OF CREDIT AND ORIGINAL
AMENDMENT(S), IF ANY, MUST BE SURRENDERED TO US TOGETHER WITH OUR LETTER OF
TRANSFER DOCUMENTATION (IN THE FORM OF EXHIBIT "B" ATTACHED HERETO).  OUR
TRANSFER FEE OF ¼ OF 1% OF THE TRANSFER AMOUNT (MINIMUM $250.00) SHALL BE PAID
BY THE APPLICANT. ANY TRANSFER OF THIS LETTER OF CREDIT MAY NOT CHANGE THE PLACE
OF EXPIRATION OF THE LETTER OF CREDIT FROM OUR ABOVE-SPECIFIED OFFICE. EACH
TRANSFER SHALL BE EVIDENCED BY OUR ENDORSEMENT ON THE REVERSE OF THE ORIGINAL
LETTER OF CREDIT AND WE SHALL FORWARD THE ORIGINAL LETTER OF CREDIT TO THE
TRANSFEREE AFTER THE TRANSFER REQUEST HAS BEEN COMPLETED.

ALL DEMANDS FOR PAYMENT SHALL BE MADE BY PRESENTATION OF  THE ORIGINAL
APPROPRIATE DOCUMENTS  ON A BUSINESS DAY AT OUR OFFICE (THE “BANK’S OFFICE”) AT:
SILICON VALLEY BANK, 3003 TASMAN DRIVE, SANTA CLARA, CA 95054, ATTENTION:
STANDBY LETTER OF CREDIT NEGOTIATION SECTION OR BY FACSIMILE TRANSMISSION AT:
(408) 496-2418 OR (408) 969-6510 ; AND SIMULTANEOUSLY UNDER TELEPHONE ADVICE TO:
(408) 654-6274 OR (408) 654-7716, ATTENTION: STANDBY LETTER OF CREDIT
NEGOTIATION SECTION WITH ORIGINALS TO FOLLOW BY OVERNIGHT COURIER SERVICE;
PROVIDED, HOWEVER, THE BANK WILL DETERMINE HONOR OR DISHONOR ON THE BASIS
OF  PRESENTATION BY FACSIMILE ALONE, AND WILL NOT EXAMINE THE ORIGINALS.

IF A DEMAND FOR PAYMENT MADE HEREUNDER DOES NOT, IN ANY INSTANCE, CONFORM TO THE
TERMS AND CONDITIONS OF THIS LETTER OF CREDIT, WE SHALL GIVE YOU PROMPT NOTICE
THAT THE PURPORTED NEGOTIATION OF THIS LETTER OF CREDIT WAS NOT EFFECTED IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT, STATING THE
REASONS THEREFOR AND THAT WE ARE HOLDING ANY DOCUMENTS AT YOUR DISPOSAL OR ARE
RETURNING THEM TO YOU, AS YOU MAY ELECT.   UPON BEING NOTIFIED THAT THE
PURPORTED NEGOTIATION OF THIS LETTER OF CREDIT WAS NOT EFFECTED IN CONFORMITY
WITH THIS LETTER OF CREDIT, YOU MAY ATTEMPT TO CORRECT ANY SUCH NONCONFORMING
DEMAND FOR PAYMENT.

THIS LETTER OF CREDIT SETS FORTH IN FULL THE TERMS OF OUR UNDERTAKING AND SUCH
UNDERTAKING SHALL NOT IN ANY WAY BE MODIFIED, AMENDED, OR AMPLIFIED BY REFERENCE
TO ANY DOCUMENT(S),

PAGE 3

ALL THE DETAILS SET FORTH HEREIN IN THIS LETTER OF CREDIT DRAFT IS APPROVED BY
APPLICANT.  IF THERE IS ANY DISCREPANCY BETWEEN THE DETAILS OF THIS LETTER OF
CREDIT DRAFT AND THE LETTER OF CREDIT APPLICATION, BETWEEN APPLICANT AND SILICON
VALLEY BANK, THE DETAILS HEREOF SHALL PREVAIL.

 

___________________________                           _______________

Applicant’s  Authorized Signature                           DATE

--------------------------------------------------------------------------------

 

INSTRUMENT(S), CONTRACT(S), OR AGREEMENT(S) REFERRED TO HEREIN OR IN WHICH THIS
LETTER OF CREDIT RELATES, AND ANY SUCH REFERENCE SHALL NOT BE DEEMED TO
INCORPORATE HEREIN BY REFERENCE ANY DOCUMENT(S), INSTRUMENT(S), CONTRACT(S), OR
AGREEMENT(S).

WE HEREBY AGREE WITH THE BENEFICIARY THAT THE DRAFTS DRAWN UNDER AND IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT SHALL BE DULY
HONORED UPON PRESENTATION TO US ON OR BEFORE THE EXPIRATION DATE OF THIS LETTER
OF CREDIT.

IF ANY INSTRUCTIONS ACCOMPANYING A DRAWING UNDER THIS LETTER OF CREDIT REQUEST
THAT PAYMENT IS TO BE MADE BY TRANSFER TO YOUR ACCOUNT WITH ANOTHER BANK, WE
WILL ONLY EFFECT SUCH PAYMENT BY FED WIRE TO A U.S. REGULATED BANK, AND WE
AND/OR SUCH OTHER BANK MAY RELY ON AN ACCOUNT NUMBER SPECIFIED IN SUCH
INSTRUCTIONS EVEN IF THE NUMBER IDENTIFIES A PERSON OR ENTITY DIFFERENT FROM THE
INTENDED PAYEE.

THIS LETTER OF CREDIT IS SUBJECT TO THE INTERNATIONAL STANDBY PRACTICES (ISP98),
INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. .590.  

 

     _____[BANK USE] ________                               _____[BANK
USE]_____________

        AUTHORIZED SIGNATURE                                 AUTHORIZED
SIGNATURE

PAGE 4

ALL THE DETAILS SET FORTH HEREIN IN THIS LETTER OF CREDIT DRAFT IS APPROVED BY
APPLICANT.  IF THERE IS ANY DISCREPANCY BETWEEN THE DETAILS OF THIS LETTER OF
CREDIT DRAFT AND THE LETTER OF CREDIT APPLICATION, BETWEEN APPLICANT AND SILICON
VALLEY BANK, THE DETAILS HEREOF SHALL PREVAIL.

 

___________________________                           _______________

Applicant’s  Authorized Signature                           DATE

--------------------------------------------------------------------------------

 

EXHIBIT "A"

 

DATE:

 

 

REF. NO.

 

AT SIGHT OF THIS DRAFT

 

PAY TO THE ORDER OF

 

US$ 

 

US DOLLARS _____________________________________________________________________

_________________________________________________________________________________

DRAWN UNDER SILICON VALLEY BANK, SANTA CLARA, CALIFORNIA, STANDBY    

LETTER OF CREDIT NUMBER NO. _______________________ DATED ___________________

 

TO:

 

SILICON VALLEY BANK

 

 

 

 

 

3003 TASMAN DRIVE

 

 

 

 

 

 

 

SANTA CLARA, CA 95054

 

 

 

(BENEFICIARY'S NAME)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Authorized Signature

 

GUIDELINES TO PREPARE THE DRAFT

1.

DATE: ISSUANCE DATE OF DRAFT.

2.

REF. NO.: BENEFICIARY'S REFERENCE NUMBER, IF ANY.

3.

PAY TO THE ORDER OF: NAME OF BENEFICIARY AS INDICATED IN THE L/C (MAKE SURE
BENEFICIARY ENDORSES IT ON THE REVERSE SIDE).

4.

US$: AMOUNT OF DRAWING IN FIGURES.

5.

US DOLLARS: AMOUNT OF DRAWING IN WORDS.

6.

LETTER OF CREDIT NUMBER: SILICON VALLEY BANK'S STANDBY L/C NUMBER THAT PERTAINS
TO THE DRAWING.

7.

DATED: ISSUANCE DATE OF THE STANDBY L/C.

8.

BENEFICIARY'S NAME: NAME OF BENEFICIARY AS INDICATED IN THE L/C.

9.

AUTHORIZED SIGNATURE: SIGNED BY AN AUTHORIZED SIGNER OF BENEFICIARY.

IF YOU NEED FURTHER ASSISTANCE IN COMPLETING THIS DRAFT, PLEASE CALL OUR L/C
PAYMENT SECTION AT 408-654-6274 OR 408-654-7716 OR 408-654-7127 OR 408-654-3035.

PAGE 5

ALL THE DETAILS SET FORTH HEREIN IN THIS LETTER OF CREDIT DRAFT IS APPROVED BY
APPLICANT.  IF THERE IS ANY DISCREPANCY BETWEEN THE DETAILS OF THIS LETTER OF
CREDIT DRAFT AND THE LETTER OF CREDIT APPLICATION, BETWEEN APPLICANT AND SILICON
VALLEY BANK, THE DETAILS HEREOF SHALL PREVAIL.

 

___________________________                           _______________

Applicant’s  Authorized Signature                           DATE

--------------------------------------------------------------------------------

 

EXHIBIT “B”

DATE:

TO: SILICON VALLEY BANK

       3003 TASMAN DRIVE                                            
RE:  IRREVOCABLE STANDBY LETTER OF CREDIT

       SANTA CLARA, CA 95054                                            
NO.                                                  ISSUED BY

       ATTN:INTERNATIONAL DIVISION.                            SILICON VALLEY
BANK, SANTA CLARA

                   STANDBY LETTERS OF CREDIT                     L/C AMOUNT:

GENTLEMEN:

FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:

(NAME OF TRANSFEREE)

(ADDRESS)

ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT UP TO ITS AVAILABLE AMOUNT AS SHOWN ABOVE AS OF THE DATE OF THIS
TRANSFER.

BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN SUCH LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE. TRANSFEREE SHALL HAVE THE SOLE RIGHTS
AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS,
WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS, AND WHETHER NOW EXISTING OR
HEREAFTER MADE. ALL AMENDMENTS ARE TO BE ADVISED DIRECT TO THE TRANSFEREE
WITHOUT NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED BENEFICIARY.

THE ORIGINAL OF SUCH LETTER OF CREDIT IS RETURNED HEREWITH, AND WE ASK YOU TO
ENDORSE THE TRANSFER ON THE REVERSE THEREOF, AND FORWARD IT DIRECTLY TO THE
TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER.

SINCERELY,

 

 

 

SIGNATURE

(BENEFICIARY’S NAME)

 

AUTHENTICATED

 

 

 

The name(s), title(s), and signature(s) conform to that/those on file with us
for the company and the signature(s) is/are authorized to execute this
instrument.

We further confirm that the company has been identified applying the appropriate
due diligence and enhanced due diligence as required by BSA and all its
subsequent amendments.

 

 

(SIGNATURE OF BENEFICIARY)

 

 

 

 

(NAME AND TITLE)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    (Name of Bank)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    (Address of Bank)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PAGE 6

ALL THE DETAILS SET FORTH HEREIN IN THIS LETTER OF CREDIT DRAFT IS APPROVED BY
APPLICANT.  IF THERE IS ANY DISCREPANCY BETWEEN THE DETAILS OF THIS LETTER OF
CREDIT DRAFT AND THE LETTER OF CREDIT APPLICATION, BETWEEN APPLICANT AND SILICON
VALLEY BANK, THE DETAILS HEREOF SHALL PREVAIL.

 

___________________________                           _______________

Applicant’s  Authorized Signature                           DATE